Exhibit 10.3


i3 VERTICALS, LLC


LIMITED LIABILITY COMPANY AGREEMENT


Dated as of June 25, 2018


THE COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH COMPANY INTERESTS
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.












--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
PAGE
 
 
 
ARTICLE I. DEFINITIONS
3
ARTICLE II. ORGANIZATIONAL MATTERS
13
2.01


Formation of Company
13
2.02


Limited Liability Company Agreement
13
2.03


Name
13
2.04


Purpose
13
2.05


Principal Office; Registered Office
13
2.06


Term
13
2.07


No State-Law Partnership
13
ARTICLE III. MEMBERS; UNITS; CAPITALIZATION
14
3.01


Members.
14
3.02


Units.
15
3.03


The Corporation’s Capital Contribution; the Corporation’s Purchase of Common
Units; Member Distribution.
15
3.04


Authorization and Issuance of Additional Units.
16
3.05


Repurchase or Redemption of shares of Class A Common Stock
17
3.06


Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units.
17
3.07


Negative Capital Accounts
17
3.08


No Withdrawal
18
3.09


Loans From Members
18
3.10


Corporate Stock Option Plans and Equity Plans.
18
3.11


Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan
20
3.12


Class P Vesting Provisions
20
ARTICLE IV. DISTRIBUTIONS
20
4.01


Distributions.
20
ARTICLE V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS
23
5.01


Capital Accounts.
23
5.02


Allocations
24
5.03


Regulatory Allocations.
24
5.04


Final Allocations
25
5.05


Tax Allocations.
25
5.06


Indemnification and Reimbursement for Payments on Behalf of a Member
26
ARTICLE VI. MANAGEMENT
27
6.01


Authority of Manager.
27
6.02


Actions of the Manager
28



i







--------------------------------------------------------------------------------




6.03


Resignation; No Removal
28
6.04


Vacancies
28
6.05


Transactions Between Company and Manager
28
6.06


Reimbursement for Expenses
28
6.07


Delegation of Authority
29
6.08


Limitation of Liability of Manager.
29
6.09


Investment Company Act
30
6.10


Outside Activities of the Manager
31
ARTICLE VII. RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER
31
7.01


Limitation of Liability and Duties of Members.
31
7.02


Lack of Authority
32
7.03


No Right of Partition
32
7.04


Indemnification.
32
7.05


Members Right to Act
34
7.06


Inspection Rights
35
ARTICLE VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS
35
8.01


Records and Accounting
35
8.02


Fiscal Year
35
ARTICLE IX. TAX MATTERS
35
9.01


Preparation of Tax Returns
35
9.02


Tax Elections
36
9.03


Tax Controversies
36
ARTICLE X. RESTRICTIONS ON TRANSFER OF UNITS
37
10.01


Transfers by Members
37
10.02


Permitted Transfers
37
10.03


Restricted Units Legend
38
10.04


Transfer
39
10.05


Assignee’s Rights.
39
10.06


Assignor’s Rights and Obligations
39
10.07


Overriding Provisions.
40
ARTICLE XI. REDEMPTION AND EXCHANGE RIGHTS
40
11.01


Redemption Right of a Member.
40
11.02


Contribution of the Corporation
44
11.03


Exchange Right of the Corporation.
44
11.04


Reservation of shares of Class A Common Stock; Listing; Certificate of the
Corporation
45
11.05


Effect of Exercise of Redemption or Exchange Right
46
11.06


Tax Treatment
46
ARTICLE XII. ADMISSION OF MEMBERS
46



ii







--------------------------------------------------------------------------------




12.01


Substituted Members
46
12.02


Additional Members
46
ARTICLE XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS
47
13.01


Withdrawal and Resignation of Members
47
ARTICLE XIV. DISSOLUTION AND LIQUIDATION
47
14.01


Dissolution
47
14.02


Winding up and Termination
47
14.03


Deferment; Distribution in Kind
48
14.04


Cancellation of Certificate
48
14.05


Reasonable Time for Winding Up
49
14.06


Return of Capital
49
ARTICLE XV. VALUATION
49
15.01


Determination
49
15.02


Dispute Resolution
49
ARTICLE XVI. GENERAL PROVISIONS
49
16.01


Power of Attorney.
50
16.02


Confidentiality.
50
16.03


Amendments
51
16.04


Plan of Reorganization
52
16.05


Title to Company Assets
52
16.06


Addresses and Notices
52
16.07


Binding Effect; Intended Beneficiaries
53
16.08


Creditors
53
16.09


Waiver
53
16.10


Counterparts
53
16.11


Applicable Law
54
16.12


Severability
54
16.13


Further Action
54
16.14


Delivery by Electronic Transmission
54
16.15


Right of Offset
55
16.16


Entire Agreement
55
16.17


Remedies
55
16.18


Descriptive Headings; Interpretation
55
 
 
 





Exhibits
Exhibit A – Form of Joinder Agreement






iii







--------------------------------------------------------------------------------





i3 VERTICALS, LLC
LIMITED LIABILITY COMPANY AGREEMENT


This LIMITED LIABILITY COMPANY AGREEMENT (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of the Effective Time (as defined below), is entered into
by and among i3 Verticals, LLC, a Delaware limited liability company (the
“Company”), and its Members (as defined herein).
RECITALS
WHEREAS, unless the context otherwise requires, capitalized terms have the
respective meanings ascribed to them in Section 1.1;
WHEREAS, the Company was formed as a limited liability company with the name
“Charge Payment, LLC”, pursuant to and in accordance with the Delaware Act by
the filing of the Certificate with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on September 7, 2012;
WHEREAS, the Company entered into a Limited Liability Company Agreement of the
Company, dated as of September 7, 2012, which was amended and restated in its
entirety by the Amended and Restated Limited Liability Company Agreement of the
Company, dated as of December 24, 2012, which was amended and restated in its
entirety by the Second Amended and Restated Limited Liability Company Agreement,
dated as of August 14, 2013, which was amended and restated by the Third Amended
and Restated Limited Liability Company Agreement, dated as of January 15, 2014,
as amended by the (i) First Amendment to the Third Amended and Restated Limited
Liability Company Agreement of the Company, dated as of November 14, 2014 and
the (ii) Second Amendment to the Third Amended and Restated Limited Liability
Company Agreement of the Company, dated as of June 30, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, together with all schedules, exhibits and annexes thereto, the “Initial
LLC Agreement”);
WHEREAS, the Pre-IPO Members (as later defined), prior to the effective time of
the Initial Recapitalization (as later defined), held Class A Units, Common
Units and/or Class P Units (each as defined in Article I of the Initial LLC
Agreement, and, respectively, the “Original Class A Units”, the “Original Common
Units” and the “Original Class P Units”, and collectively, the “Original Units”)
of the Company;
WHEREAS, the Company and the Pre-IPO Members desired to have i3 Verticals, Inc.,
a Delaware corporation (the “Corporation”), effect an initial public offering
(the “IPO”) of shares of its Class A common stock, par value $0.0001 (the “Class
A Common Stock”);
WHEREAS, in order to effect an up-C structure in connection with the IPO, the
board of directors and sole stockholder of the Corporation previously approved,
and holders of at least 75% of the outstanding Original Class A Units previously
approved, a plan of reorganization (“Plan of Reorganization”) by and between the
Company and the Corporation which contemplated the


1







--------------------------------------------------------------------------------




following steps in order of effectiveness: (i) the Company amended and restated
the Initial LLC Agreement pursuant to the Fourth Amended and Restated Limited
Liability Company Agreement of the Company (the “Fourth A&R LLC Agreement”) to
effect (x) a recapitalization of the Company and the associated conversion of
the Original Units into either Class A Common Units (bifurcated into Series A1
which is the voting component of the Class A Common Unit, and Series A2 which is
the economic component of the Class A Common Unit) or Class B Common Units (the
“Initial Recapitalization”), (y) the addition of the Corporation as a Member of
the Company and its designation as sole Manager of the Company and (z) the
rights and obligations of the Members of the Company that are enumerated and
agreed upon in the terms of the Fourth A&R LLC Agreement, effective as of the
effective time of the Initial Recapitalization; (ii) a merger (“Merger”) by and
among the Company, the Corporation and i3 Verticals Merger Sub, LLC, a Delaware
limited liability company (“Merger Sub”), whereby Merger Sub was merged with and
into the Company, with the Company continuing as the surviving company, pursuant
to which (x) the Corporation amended and restated the Corporation’s Certificate
of Incorporation to, among other things, provide for Class A Common Stock and
Class B Common Stock as described in the Plan of Reorganization, (y) Class A,
Series A1 Common Units were converted into newly issued Corporation Class B
common stock and Class A, Series A2 Common Units were converted into newly
issued Common Units in the Company on a one-for-one basis, and the holders of
such newly issued Common Units were entitled to enter into a Tax Receivables
Agreement (as later defined) with the Corporation, (z) Class B Common Units were
converted into Class A Common Stock in the Corporation based on a conversion
ratio that provides an equitable adjustment to reflect the full value of the
Class B Common Units; (iii) this Agreement was adopted by operation of the
Merger as the surviving entity’s limited liability company agreement to amend
and restate the Fourth A&R LLC Agreement in order to replace references to Class
A Common Units with Common Units and to remove all references to Class B Common
Units; and (iv) the Corporation acquired newly issued Common Units from the
Company in exchange for a portion of the IPO Net Proceeds (as later defined)
payable to the Company upon consummation of the IPO and acquired existing Common
Units from Member in exchange for a portion of the IPO Net Proceeds payable to
such Member upon consummation of the IPO;
WHEREAS, a list of Members as of the Effective Time and after giving effect to
the Initial Recapitalization is on file with the Company and is available at the
Company’s principal executive office;
WHEREAS, except for the Over-Allotment Option (as defined below), the
Corporation will sell shares of its Class A Common Stock to public investors in
the IPO and will use the net proceeds received from the IPO (the “IPO Net
Proceeds”) to purchase (a) newly issued Common Units from the Company pursuant
to the IPO Common Unit Subscription Agreement and (b) Common Units from Member
pursuant to the IPO Common Unit Purchase Agreement; and
WHEREAS, the Corporation may issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is exercised in whole or in part, any additional net proceeds (the
“Over-Allotment Option Net Proceeds”) shall be used by the Corporation to
purchase additional newly issued Common Units from the Company pursuant to the
IPO Common Unit Subscription Agreement.


2







--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

ARTICLE I
DEFINITIONS
The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.
“Additional Member” has the meaning set forth in Section 12.02.
“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:
(a) reduced for any items described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5), and (6); and
(b) increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).
“Admission Date” has the meaning set forth in Section 10.06.
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or by contract or other agreement).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.
“Assumed Tax Liability”  means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for federal income tax purposes, allocated to such
Member pursuant to Article V for the period to which the Assumed Tax Liability
relates as determined for federal income tax purposes to the extent not
previously taken into account in determining the Assumed Tax Liability of such
Member, as reasonably determined by the Manager; provided that, in the case of
the Corporation, such Assumed Tax Liability (i) shall be computed without regard
to any increases to the tax basis of the Company’s property pursuant to
Section 743(b) of the Code and (ii) shall in no event be less than an amount
that will enable the Corporation to meet its tax obligations, including its
obligations


3







--------------------------------------------------------------------------------




pursuant to the Tax Receivable Agreement, for the relevant taxable year;
provided further that, in the case of each Member, such Assumed Tax Liability
shall not take into account any Code Section 704(c) allocations (including
“reverse” 704(c) allocations) to the Member.. Each Member’s Tax Distribution
shall be further reduced by such Member’s share of tax credits and tax
withholding payments made to taxing authorities on behalf of such Member.
“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.
“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject (or will be subject at such time as
it owns Class A Common Stock), which period restricts the ability of such
Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement.
“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulations Section
1.704-1(b)(2)(iv)(d)-(g).
“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.
“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.
“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member (or such Member’s predecessor) contributes (or is
deemed to contribute) to the Company pursuant to Article III hereof.
“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.
“CCSD I” means Claritas Capital Specialty Debt Fund, L.P., a Delaware limited
partnership.
“CCSD II” means CCSD II, L.P., a Delaware limited partnership.
“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended, restated and amended
and restated from time to time.
“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.
“Class B Common Stock” means the shares of Class B common stock, par value
$0.0001 per share, of the Corporation.
“Code” means the United States Internal Revenue Code of 1986, as amended.


4







--------------------------------------------------------------------------------




“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.
“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock (or any class of
stock into which it has been converted) on the principal U.S. securities
exchange or automated or electronic quotation system on which the Class A Common
Stock trades, as reported by Bloomberg, L.P., or its successor, for each of the
five (5) consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Date, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock. If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system, then the Manager (through its board of directors, including a majority
of the independent directors (within the meaning of the rules of the Stock
Exchange)) shall determine the Common Unit Redemption Price in good faith.
“Common Unitholder” means a Member who is the registered holder of Common Units.
“Company” has the meaning set forth in the preamble to this Agreement.
“Company Interest” means the ownership interest of a Member in the Company,
consisting of (i) such Member’s interest in Profits, Losses and Distributions,
(ii) such Member’s right to vote or grant or withhold consents with respect to
Company matters as provided herein or in the Delaware Act and (iii) such
Member’s other rights and privileges as provided herein or in the Delaware Act.
“Confidential Information” has the meaning set forth in Section 16.02.
“Contribution Notice” has the meaning set forth in Section 11.01(b).
“Corporate Board” means the Board of Directors of the Corporation.
“Corporate Incentive Award Plan” means the i3 Verticals, Inc. 2018 Equity
Incentive Plan, as may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.
“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.
“Credit Agreements” means any promissory note, mortgage, loan agreement,
indenture or similar instrument or agreement to which the Company or any of its
Subsidiaries is or becomes a borrower, as such instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancing or replacements thereof, in whole or in
part, with any other debt facility or debt obligation, for as long as the payee
or creditor to whom the Company or any of its Subsidiaries owes such obligation
is not an Affiliate of the Company.


5







--------------------------------------------------------------------------------




“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.C. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.
“Direct Exchange” has the meaning set forth in Section 11.03(a).
“Discount” has the meaning set forth in Section 6.06.
“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to Section
4.01(a), the amount of cash that could be distributed by the Company for such
purposes in accordance with the Credit Agreements (and without otherwise
violating any applicable provisions of any of the Credit Agreements).
“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units or (b)
any other payment made by the Company to a Member that is not properly treated
as a “distribution” for purposes of Sections 731, 732, 733 or other applicable
provisions of the Code.
“Distribution Tax Rate” means the tax rate determined in the sole discretion of
the Manager.
“Effective Time means the effective time of the Merger.
“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.
“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (b)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.
“Event of Withdrawal” means the expulsion, bankruptcy or termination of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338
or (iii) merger, severance, or


6







--------------------------------------------------------------------------------




allocation within a trust or among sub-trusts of a trust that is a Member), but
that (b) does not terminate the existence of such Member under applicable state
law (or, in the case of a trust that is a Member, does not terminate the
trusteeship of the fiduciaries under such trust with respect to all the Company
Interests of such trust that is a Member).
“Exchange Election Notice” has the meaning set forth in Section 11.03(b).
“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.
“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.
“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.
“Fourth A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.
“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.
“Harbert” means Harbert Mezzanine Partners III, L.P., a Delaware limited
partnership.
“Indemnified Person” has the meaning set forth in Section 7.04(a).
“Initial LLC Agreement” has the meaning set forth in the recitals to this
Agreement.
“Initial Recapitalization” has the meaning set forth in the recitals to this
Agreement.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.
“IPO” has the meaning set forth in the recitals to this Agreement.
“IPO Common Unit Purchase” has the meaning set forth in Section 3.03(b).
“IPO Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement, dated as of the date of this Agreement, by and between the
Corporation and Member as specified therein.
“IPO Common Unit Subscription” has the meaning set forth in Section 3.03(b).


7







--------------------------------------------------------------------------------




“IPO Common Unit Subscription Agreement” means that certain Common Unit
Subscription Agreement, dated as of the date of this Agreement, by and between
the Corporation and the Company.
“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.
“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.
“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof
(including common law).
“Liquidator” has the meaning set forth in Section 14.02.
“LLC Employee” means an employee of, or other service provider (including,
without limitation, any management member whether or not treated as an employee
for the purposes of U.S. federal income tax) to, the Company or any of its
Subsidiaries, in each case acting in such capacity.
“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).
“Manager” has the meaning set forth in Section 6.01.
“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such system, the average of the closing bid and asked prices as furnished by
a professional market maker making a market in shares of Class A Common Stock
selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.
“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members, (b) the Corporation and (c) any Person admitted to
the Company as a Substituted Member or Additional Member in accordance with
Article XII, but in each case only


8







--------------------------------------------------------------------------------




so long as such Person is shown on the Company’s books and records as the owner
of one or more Units, each in its capacity as a member of the Company.
“Merger” has the meaning set forth in the recitals to this Agreement.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 25,
2018, by and among the Company, Merger Sub, and the Corporation.
“Merger Sub” has the meaning set forth in the recitals to this Agreement.
“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulations Section 1.704-2(d).
“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).
“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).
“Officer” has the meaning set forth in Section 6.01(b).
“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.
“Original Class A Units” has the meaning set forth in the recitals to this
Agreement.
“Original Common Units” has the meaning set forth in the recitals to this
Agreement.
“Original Class P Units” has the meaning set forth in the recitals to this
Agreement.
“Original Units” has the meaning set forth in the recitals to this Agreement.
“Other Agreements” has the meaning set forth in Section 10.04.
“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.
“Over-Allotment Option Net Proceeds” has the meaning set forth in the recitals
to this Agreement.
“Partnership Representative” has the meaning set forth in Section 9.03.
“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing such Member’s Units of such class by the
total Units of all Members of such class at such time. The Percentage Interest
of each Member shall be calculated to the 4th decimal place.
“Permitted Transfer” has the meaning set forth in Section 10.02.


9







--------------------------------------------------------------------------------




“Permitted Transferee” has the meaning set forth in Section 10.02.
“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.
“Pre-IPO Members” means those parties that executed the Initial LLC Agreement or
thereafter were admitted to the Company as a member as provided in the Initial
LLC Agreement.
“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.
“Profits” means items of Company income and gain determined according to Section
5.01(b).
“Pubco Offer” has the meaning set forth in Section 10.09(a).
“Redeemed Units” has the meaning set forth in Section 11.01(a).
“Redeemed Units Equivalent” means the following consideration: (a) the product
of (i) the applicable number of Redeemed Units, times (ii) the Common Unit
Redemption Price, and (b) TRA Rights applicable to such number of Redeemed
Units.
“Redeeming Member” has the meaning set forth in Section 11.01(a).
“Redemption” has the meaning set forth in Section 11.01(a).
“Redemption Date” has the meaning set forth in Section 11.01(a).
“Redemption Notice” has the meaning set forth in Section 11.01(a).
“Redemption Right” has the meaning set forth in Section 11.01(a).
“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date of this Agreement, by and among the Corporation,
certain of the Members as of the Effective Time and certain other persons whose
signatures are affixed thereto (together with any joinder thereto from time to
time by any successor or assign to any party to such agreement).
“Reorganization Agreement” has the meaning set forth in Section 16.04.
“Retraction Notice” has the meaning set forth in Section 11.01(c).


10







--------------------------------------------------------------------------------




“Restricted Taxable Year” means the Taxable Year of the Company ending December
31, 2018, unless the Manager determines otherwise, and (ii) any Taxable Year
during which the Manager determines the Company does not satisfy the private
placement safe harbor of Treasury Regulations Section 1.7704-1(h).
“Revised Partnership Audit Provisions” means Section 1101 of Title XI (Revenue
Provisions Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74.
“Schedule of Members” has the meaning set forth in Section 3.01(b).
“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.
“Section 16 Officer” means “officer” as set forth in Rule 16a-1 under the
Securities Exchange of Act of 1934, as amended.
“Securities Act” means the U.S. Securities Act of 1933, as amended, the
applicable rules and regulations thereunder and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.
“Share Settlement” means the following consideration: (a) a number of shares of
Class A Common Stock equal to the number of Redeemed Units, and (b) TRA Rights
applicable to such number of Redeemed Units.
“Stock Exchange” means the Nasdaq Global Select Market.
“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.
“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).


11







--------------------------------------------------------------------------------




“Tax Distribution Date” has the meaning set forth in Section 4.01(b)(i).
“Tax Matters Partner” has the meaning set forth in Section 9.01.
“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of the date of this Agreement, by and among the Corporation and the Members as
of the Effective Time (together with any joinder thereto from time to time by
any successor to or assign of any party to such agreement) and attached hereto
as Exhibit B.
“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.
“TRA Rights” means additional cash consideration to be paid to a Member in
exchange for Redeemed Units pursuant to the Tax Receivable Agreement.
“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).
“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, redemption, pledge, encumbrance or other disposition of
(whether directly or indirectly, whether with or without consideration and
whether voluntarily or involuntarily or by operation of Law) (a) any interest
(legal or beneficial) in any Equity Securities or (b) any equity or other
interest (legal or beneficial) in any Member if substantially all of the assets
of such Member consist solely of Units.
“Treasury Regulations” means the tax regulations promulgated under the Code and
any corresponding provisions of succeeding regulations.
“Underlying Class A Shares” means all shares of Class A Common Stock issuable
upon redemption of Common Units, assuming all such Common Units are redeemed for
Class A Common Stock on a one-for-one basis.
“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.
“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.
“Value” means (a) for any Stock Option Plan, the Market Price for the Trading
Day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b)


12







--------------------------------------------------------------------------------




for any Equity Plan, other than a Stock Option Plan, the Market Price for the
Trading Day immediately preceding the Vesting Date.
“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).

ARTICLE II.
ORGANIZATIONAL MATTERS

2.01    Formation of Company. The Company was formed on September 7, 2012
pursuant to the provisions of the Delaware Act.

2.02    Limited Liability Company Agreement. This Agreement was adopted by
operation of the Merger to amend and restate the Fourth A&R LLC Agreement. This
Agreement governs the affairs of the Company and the conduct of its business in
accordance with the provisions of the Delaware Act. The Members hereby agree
that during the term of the Company set forth in Section 2.06 the rights and
obligations of the Members with respect to the Company will be determined in
accordance with the terms and conditions of this Agreement and the Delaware Act.

2.03    Name. The name of the Company shall be “i3 Verticals, LLC.” The Manager,
in its sole discretion, may change the name of the Company at any time and from
time to time. Notification of any such change shall be given to all of the
Members and, to the extent practicable, to all of the holders of any Equity
Securities then outstanding. The Company’s business may be conducted under its
name and/or any other name or names deemed advisable by the Manager.

2.04    Purpose. The primary business and purpose of the Company shall be to
engage in such activities as are permitted under the Delaware Act and determined
from time to time by the Manager in accordance with the terms and conditions of
this Agreement.

2.05    Principal Office; Registered Office. The principal office of the Company
shall be at 40 Burton Hills Boulevard, Suite 415, Nashville, Tennessee 37215 or
such other place as the Manager may from time to time designate. The address of
the registered office of the Company in the State of Delaware shall be 160
Greentree Drive, Suite 101, in the City of Dover, County of Kent, State of
Delaware 19904, and the registered agent for service of process on the Company
in the State of Delaware at such registered office shall be National Registered
Agents, Inc. The Manager may from time to time change the Company’s registered
agent and registered office in the State of Delaware.

2.06    Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until dissolution of the Company in accordance with the provisions of Article
XIV.

2.07    No State-Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes, other than as set forth in the
last sentence of this Section 2.07, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise. The Members intend that
the Company shall be


13







--------------------------------------------------------------------------------




treated as a partnership for U.S. federal and, if applicable, state or local
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.

ARTICLE III.
MEMBERS; UNITS; CAPITALIZATION

3.01    Members.
(a)    At the Effective Time, by operation of the Merger: (i) each Class A,
Series A1 common unit of the Company was converted into the right to receive one
share of Class B Common Stock of the Corporation, the holders thereof ceased to
be Members of the Company with respect to such Class A, Series A1 common units
and the voting rights associated with the Class A, Series A1 common units have
been vested in the Corporation as the Manager pursuant to Sections 6.03 and 6.04
hereof; (ii) each Class A, Series A2 common unit of the Company was converted
into one Common Unit of the Company and the holders thereof continued to be
Members of the Common with respect to such Common Units; and (iii) each Class B
common unit of the Company was converted into the right to receive Class A
Common Stock of the Corporation based on a conversion ratio of 1.15 shares of
Class A Common Stock per one Class B common unit of the Company, and the holders
thereof ceased to be Members of the Company with respect to such Class B common
units. In connection with Section 2.2(b)(iii) of the Merger Agreement, the
Corporation is hereby issued for no additional consideration such number of
Common Units of the Company as is required to establish a one-to-one ratio
between the number of shares of Class A Common Stock of the Corporation issued
by the Corporation and the number of Common Units of the Company owned by the
Corporation.
(b)    The Company shall maintain a schedule setting forth: (i) the name and
address of each Member; (ii) the aggregate number of outstanding Units and the
number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that have been made by the Members with respect to
their Units and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”). The applicable Schedule of Members in effect as of the Effective Time
is on file with the Company and is available at the Company’s principal
executive office. The Schedule of Members shall be the definitive record of
ownership of each Unit of the Company and all relevant information with respect
to each Member. The Company shall be entitled to recognize the exclusive right
of a Person registered on its records as the owner of Units for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
Units on the part of any other Person, whether or not it shall have express or
other notice thereof, except as otherwise required by the Delaware Act.
(c)    No Member shall be required or, except as approved by the Manager
pursuant to Section 6.01 and in accordance with the other provisions of this
Agreement, permitted to (i) loan any money or property to the Company, (ii)
borrow any money or property from the Company or (iii) make any additional
Capital Contributions.


14







--------------------------------------------------------------------------------





3.02    Units.
(a)    Interests in the Company shall be represented by Units, or such other
securities of the Company, in each case as the Manager may establish in its
discretion in accordance with the terms and subject to the restrictions hereof.
At the Effective Time, the Units will be comprised of a single class of Common
Units.
(b)    Subject to Section 3.04(a), the Manager may (i) issue additional Common
Units at any time in its sole discretion and (ii) create one or more classes or
series of Units or preferred Units solely to the extent such new class or series
of Units or preferred Units are substantially equivalent to a class of common
stock of the Corporation or class or series of preferred stock of the
Corporation; provided, that as long as there are any Members (other than the
Corporation) (i) no such new class or series of Units may deprive such Members
of, or dilute or reduce, the allocations and distributions they would have
received, and the other rights and benefits to which they would have been
entitled, in respect of their Company Interest if such new class or series of
Units had not been created and (ii) no such new class or series of Units may be
issued, in each case, except to the extent (and solely to the extent) the
Company actually receives cash in an aggregate amount, or other property with a
Fair Market Value in an aggregate amount, equal to the aggregate distributions
that would be made in respect of such new class or series of Units if the
Company were liquidated immediately after the issuance of such new class or
series of Units.
(c)    To the extent permitted pursuant to Section 3.04(a) or Section 3.10, as
applicable, the Manager may amend this Agreement, without the consent of any
Member or any other Person, in connection with the creation and issuance of such
classes or series of Units, subject to Sections 16.03(b) and Section 16.03(d)
hereof.

3.03    The Corporation’s Capital Contribution; the Corporation’s Purchase of
Common Units; Member Distribution.
(a)    Reserved.
(b)    The Corporation’s Common Unit Agreements. Following the Effective Time,
the Corporation will acquire (i) 6,266,583 newly issued Common Units in exchange
for a portion of the IPO Net Proceeds payable to the Company upon consummation
of the IPO pursuant to the IPO Common Unit Subscription Agreement with the
Company (the “IPO Common Unit Subscription”) and (ii) 383,417 existing Common
Units from a Member in exchange for a portion of the IPO Net Proceeds payable to
such Member upon consummation of the IPO pursuant to the IPO Common Unit
Purchase Agreement with such Member (the “IPO Common Unit Purchase”). In
addition, to the extent the underwriters in the IPO exercise the Over-Allotment
Option in whole or in part, upon the exercise of the Over-Allotment Option, the
Corporation will contribute the Over-Allotment Option Net Proceeds to the
Company in exchange for a number of newly issued Common Units equal to the
number of shares of Class A Common Stock issued by the Corporation in such
exercise of the Over-Allotment Option pursuant to the IPO Common Unit
Subscription Agreement, and such issuance of additional Common Units shall be
reflected on the Schedule of Members. For the avoidance of doubt, the
Corporation shall be admitted as a Member with respect to all Common Units it
holds from time to time.


15







--------------------------------------------------------------------------------





3.04    Authorization and Issuance of Additional Units.
(a)    The Company shall undertake all actions, including, without limitation,
an issuance, reclassification, distribution, division or recapitalization, with
respect to the Common Units, to maintain at all times a one-to-one ratio between
the number of Common Units owned by the Corporation, directly or indirectly, and
the number of outstanding shares of Class A Common Stock, disregarding, for
purposes of maintaining the one-to-one ratio, (i) treasury stock or (ii)
preferred stock or other debt or equity securities (including without limitation
warrants, options or rights) issued by the Corporation that are convertible into
or exercisable or exchangeable for Class A Common Stock (except to the extent
the net proceeds from such other securities, including any exercise or purchase
price payable upon conversion, exercise or exchange thereof, has been
contributed by the Corporation to the equity capital of the Company). In the
event the Corporation issues, transfers or delivers from treasury stock or
repurchases Class A Common Stock in a transaction not contemplated in this
Agreement, the Manager shall take all actions such that, after giving effect to
all such issuances, transfers, deliveries or repurchases, the number of
outstanding Common Units owned by the Corporation will equal on a one-for-one
basis the number of outstanding shares of Class A Common Stock. In the event the
Corporation issues, transfers or delivers from treasury stock or repurchases or
redeems the Corporation’s preferred stock in a transaction not contemplated in
this Agreement, the Manager shall have the authority to take all actions such
that, after giving effect to all such issuances, transfers, deliveries,
repurchases or redemptions, the Corporation holds (in the case of any issuance,
transfer or delivery) or ceases to hold (in the case of any repurchase or
redemption) equity interests in the Company which (in the good faith
determination of the Manager) are in the aggregate substantially equivalent to
the outstanding preferred stock of the Corporation so issued, transferred,
delivered, repurchased or redeemed. The Company shall not undertake any
subdivision (by any Common Unit split, Common Unit distribution,
reclassification, recapitalization or similar event) or combination (by reverse
Common Unit split, reclassification, recapitalization or similar event) of the
Common Units that is not accompanied by an identical subdivision or combination
of Class A Common Stock to maintain at all times a one-to-one ratio between the
number of Common Units owned by the Corporation and the number of outstanding
shares of Class A Common Stock, unless such action is necessary to maintain at
all times a one-to-one ratio between the number of Common Units owned by the
Corporation and the number of outstanding shares of Class A Common Stock as
contemplated by the first sentence of this Section 3.04(a).
(b)    The Company shall only be permitted to issue additional Common Units,
and/or establish other classes of Units or other Equity Securities in the
Company, to the Persons and on the terms and conditions provided for in Section
3.02, this Section 3.04, Section 3.10 and Section 3.11. Subject to the
foregoing, the Manager may cause the Company to issue additional Common Units
authorized under this Agreement, and/or establish other classes of Units or
other Equity Securities in the Company, at such times and upon such terms as the
Manager shall determine and, notwithstanding the provisions of Section 16.03,
the Manager shall amend this Agreement as necessary in connection with the
issuance of additional Common Units and admission of additional Members under
this Section 3.04 without the requirement of any consent or acknowledgement of
any Member.


16







--------------------------------------------------------------------------------





3.05    Repurchase or Redemption of shares of Class A Common Stock. If, at any
time, any shares of Class A Common Stock are repurchased or redeemed (whether by
exercise of a put or call, automatically or by means of another arrangement) by
the Corporation for cash, then the Manager shall cause the Company, immediately
prior to such repurchase or redemption of Class A Common Stock, to redeem a
corresponding number of Common Units held (directly or indirectly) by the
Corporation, at an aggregate redemption price equal to the aggregate purchase or
redemption price of the shares of Class A Common Stock being repurchased or
redeemed by the Corporation (plus any expenses related thereto) and upon such
other terms as are the same for the shares of Class A Common Stock being
repurchased or redeemed by the Corporation. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any repurchase
or redemption if such repurchase or redemption would violate any applicable Law.

3.06    Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units.
(a)    Units shall not be certificated unless otherwise determined by the
Manager. If the Manager determines that one or more Units shall be certificated,
each such certificate shall be signed by or in the name of the Company, by the
Chief Executive Officer, Chief Financial Officer, General Counsel or any other
officer designated by the Manager, representing the number of Units held by such
holder. Such certificate shall be in such form (and shall contain such legends)
as the Manager may determine. Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law. The Manager agrees that it shall not elect
to treat any Unit as a “security” within the meaning of Article 8 of the Uniform
Commercial Code unless thereafter all Units then outstanding are represented by
one or more certificates.
(b)    If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation. The Manager may require the owner of
such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.
(c)    Upon surrender to the Company or the transfer agent of the Company, if
any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Manager may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

3.07    Negative Capital Accounts. No Member shall be required to pay to any
other Member or the Company any deficit or negative balance which may exist from
time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).


17







--------------------------------------------------------------------------------





3.08    No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contribution or Capital Account or to receive any Distribution
from the Company, except as expressly provided in this Agreement.

3.09    Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.01(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

3.10    Corporate Stock Option Plans and Equity Plans.
(a)    Options Granted to Persons other than LLC Employees. If, at any time or
from time to time, in connection with any Stock Option Plan, a stock option
granting shares of Class A Common Stock to a Person other than an LLC Employee
is duly exercised:
(i)    The Corporation shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to the exercise price
paid to the Corporation by such exercising Person in connection with the
exercise of such stock option.
(ii)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being issued by the Corporation in connection with the exercise of such stock
option.
(iii)    The Corporation shall receive in exchange for such Capital
Contributions (as deemed made under Section 3.10(a)(ii)), a number of Common
Units equal to the number of shares of Class A Common Stock for which such
option was exercised.
(b)    Options Granted to LLC Employees. If at any time or from time to time, in
connection with any Stock Option Plan, a stock option granting shares of Class A
Common Stock to an LLC Employee is duly exercised:
(i)    The Corporation shall sell to the Optionee, and the Optionee shall
purchase from the Corporation, for a cash price per share equal to the Value of
a share of Class A Common Stock at the time of the exercise, the number of
shares of Class A Common Stock equal to the quotient of (x) the exercise price
payable by the Optionee in connection with the exercise of such stock option
divided by (y) the Value of a share of Class A Common Stock at the time of such
exercise.
(ii)    The Corporation shall sell to the Company (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Company (or such Subsidiary, as applicable)
shall purchase from the Corporation, a number of shares of Class A Common Stock
equal to the excess of (x) the number of shares of Class A


18







--------------------------------------------------------------------------------




Common Stock for which such stock option was exercised over (y) the number of
shares of Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof. The
purchase price per share of Class A Common Stock for such sale of shares of
Class A Common Stock to the Company (or such Subsidiary) shall be the Value of a
share of Class A Common Stock as of the date of exercise of such stock option.
(iii)    The Company shall transfer to the Optionee (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation (and not a distribution) to such LLC Employee, the
number of shares of Class A Common Stock described in Section 3.10(b)(ii).
(iv)    The Corporation shall, as soon as practicable after such exercise, make
a Capital Contribution to the Company in an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other withholdings) by the Corporation in connection with the exercise
of such stock option. The Corporation shall receive for such Capital
Contribution, a number of Common Units equal to the number of shares of Class A
Common Stock for which such stock option was exercised.
(c)    Restricted Stock Granted to LLC Employees. If at any time or from time to
time, in connection with any Equity Plan (other than a Stock Option Plan), any
shares of Class A Common Stock are issued to an LLC Employee (including any
shares of Class A Common Stock that are subject to forfeiture in the event such
LLC Employee terminates his or her employment with the Company or any
Subsidiary) in consideration for services performed for the Company or any
Subsidiary:
(i)    The Corporation shall issue such number of shares of Class A Common Stock
as are to be issued to such LLC Employee in accordance with the Equity Plan;
(ii)    On the date (such date, the “Vesting Date”) that the Value of such
shares is includible in the taxable income of such LLC Employee, the following
events will be deemed to have occurred for federal income tax purposes: (1) the
Corporation shall be deemed to have sold such shares of Class A Common Stock to
the Company (or if such LLC Employee is an employee of, or other service
provider to, a Subsidiary, to such Subsidiary) for a purchase price equal to the
Value of such shares of Class A Common Stock, (2) the Company (or such
Subsidiary) shall be deemed to have delivered such shares of Class A Common
Stock to such LLC Employee, (3) the Corporation shall be deemed to have
contributed the purchase price for such shares of Class A Common Stock to the
Company as a Capital Contribution and (4) in the case where such LLC Employee is
an employee of a Subsidiary, the Company shall be deemed to have contributed
such amount to the capital of the Subsidiary; and
(iii)    The Company shall issue to the Corporation on the date such shares of
Class A Common Stock are issued to the LLC Employee in accordance with the
Equity Plan a number of Common Units equal to the number of shares of Class A
Common Stock issued under Section 3.10(c)(i). If any such shares of Class A
Common Stock so issued by the Corporation in connection with any Equity Plan are
subject to vesting or forfeiture provisions, then the Common


19







--------------------------------------------------------------------------------




Units that are issued to the Corporation in connection therewith in accordance
with the preceding provisions of this Section 3.10(c)(iii) shall be subject to
vesting or forfeiture on the same basis; if any such shares of Class A Common
Stock vest or are forfeited, then an equal number of Common Units issued by the
Company in accordance with the preceding provisions of this Section 3.10(c)(iii)
shall automatically vest or be forfeited. Any cash or property held by either
the Company or the Corporation or on either’s behalf in respect of dividends
paid on restricted Class A Common Stock that fail to vest shall be returned to
the Company upon the forfeiture of such restricted Class A Common Stock.
(d)    Future Stock Incentive Plans. Nothing in this Agreement shall be
construed or applied to preclude or restrain the Corporation from adopting,
modifying or terminating stock incentive plans for the benefit of employees,
directors or other business associates of the Corporation, the Company or any of
their respective Affiliates. The Members acknowledge and agree that, in the
event that any such plan is adopted, modified or terminated by the Corporation,
amendments to this Section 3.10 may become necessary or advisable and that,
notwithstanding the provisions of Section 16.03, the Manager shall make such
amendments without the requirement of any further consent or acknowledgement of
any Member.
(e)    Anti-dilution Adjustments. For all purposes of this Section 3.10, the
number of shares of Class A Common Stock and the corresponding number of Common
Units shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.

3.11    Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive
Plan or Other Plan. Except as may otherwise be provided in this Article III, all
amounts received or deemed received by the Corporation in respect of any
dividend reinvestment plan, cash option purchase plan, stock incentive or other
stock or subscription plan or agreement either (a) shall be utilized by the
Corporation to effect open market purchases of shares of Class A Common Stock,
or (b) if the Corporation elects instead to issue new shares of Class A Common
Stock with respect to such amounts, shall be contributed by the Corporation to
the Company in exchange for additional Common Units. Upon such contribution, the
Company will issue to the Corporation a number of Common Units equal to the
number of new shares of Class A Common Stock so issued.

3.12    Class P Vesting Provisions. For the avoidance of doubt, any vesting
conditions or related terms that attached to Original Class P Units prior to the
Initial Recapitalization shall continue in effect with respect to the applicable
Common Units held by such Member.

ARTICLE IV.
DISTRIBUTIONS

4.01    Distributions.
(a)    Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of


20







--------------------------------------------------------------------------------




Distributable Cash or other funds or property legally available therefor in such
amounts, at such time and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate. All Distributions made under this Section 4.01 shall be
made to the Members as of the close of business on such record date on a pro
rata basis in accordance with each Member’s Percentage Interest (other than, for
the avoidance of doubt, any distributions made pursuant to Section 4.01(b)(vi))
as of the close of business on such record date; provided, however, that the
Manager shall have the obligation to make Distributions (which may be non-pro
rata) as set forth in Sections 4.01(b) and 14.02; provided, further, that
notwithstanding any other provision herein to the contrary, no Distributions
shall be made to any Member to the extent such Distribution would render the
Company insolvent or violate the Delaware Act. For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due. Promptly following the designation of a record date and
the declaration of a Distribution pursuant to this Section 4.01(a), the Manager
shall give notice to each Member of the record date, the amount and the terms of
the Distribution and the payment date thereof. In furtherance of the foregoing,
it is intended that the Manager shall, to the extent permitted by applicable Law
and hereunder, have the right in its sole discretion to make Distributions to
the Members pursuant to this Section 4.01(a) in such amounts as shall enable the
Corporation to meet its obligations, including its obligations pursuant to the
Tax Receivable Agreement (to the extent such obligations are not otherwise able
to be satisfied as a result of Tax Distributions required to be made pursuant to
Section 4.01(b)).
(b)    Tax Distributions.
(i)    On or about each date (a “Tax Distribution Date”) that is five
(5) Business Days prior to each due date for the U.S. federal income tax return
of an individual calendar year taxpayer (without regard to extensions) (or, if
earlier, the due date for the U.S. federal income tax return of the Corporation,
as determined without regard to extensions), the Company shall be required to
make a Distribution to each Member of cash in an amount equal to the excess of
such Member’s Assumed Tax Liability, if any, for such taxable period over the
Distributions previously made to such Member pursuant to
this Section 4.01(b) with respect to such taxable period (the “Tax
Distributions”). Notwithstanding the foregoing, the Manager may, in its
discretion, make such Tax Distributions on a quarterly basis, and any date on
which such Tax Distributions are made will be considered a Tax Distribution Date
for purposes hereof.
(ii)    To the extent a Member otherwise would be entitled to receive less than
its Percentage Interest of the aggregate Tax Distributions to be paid pursuant
to this Section 4.01(b) on any given date, the Tax Distributions to such Member
shall be increased to ensure that all Distributions made pursuant to
this Section 4.01(b) are made pro rata in accordance with such Member’s
Percentage Interest. If, on a Tax Distribution Date, there are insufficient
funds on hand to distribute to the Members the full amount of the Tax
Distributions to which such Members are otherwise entitled, Distributions
pursuant to this Section 4.01(b) shall be made to the Members to the extent of
available funds as follows: first, as such Distributions would have been made if
the first sentence of this Section 4.01(b)(ii) did not apply, and then to the
Members in accordance with their Percentage Interests, and the Company shall
make future Tax Distributions as soon as funds


21







--------------------------------------------------------------------------------




become available sufficient to pay the remaining portion of the Tax
Distributions to which such Members are otherwise entitled.
(iii)    In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
taxable year (other than an audit conducted pursuant to the Revised Partnership
Audit Provisions for which no election is made pursuant to Section 6226
thereof), or in the event the Company files an amended tax return, each Member’s
Assumed Tax Liability with respect to such year shall be recalculated by giving
effect to such event (for the avoidance of doubt, taking into account interest
or penalties). Any shortfall in the amount of Tax Distributions the Members and
former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant taxable
years sufficient to cover such shortfall.
(iv)    Notwithstanding the foregoing, Distributions pursuant to
this Section 4.01(b), if any, shall be made to a Member (or its predecessor in
interest) only to the extent all previous Distributions to such Member pursuant
to Section 4.01(a) with respect to the Fiscal Year are less than the
Distributions such Member (and its predecessor in interest) otherwise would have
been entitled to receive with respect to such Fiscal Year pursuant to
this Section 4.01(b).
(v)    If the cumulative amount of actual federal, state and local income tax
liabilities payable by the Corporation, plus the cumulative amount of payments
made by the Corporation under the Tax Receivable Agreement, through the end of
any particular Tax Distribution Date or calendar year exceeds the sum of the
cumulative amount of Tax Distributions, distributions under Section 4.01(a) and
Corporation Excess Tax Distributions (as defined below) made to the Corporation
through the end of such Tax Distribution Date or calendar year, the Manager
shall, to the extent permitted by applicable Law, but subject to the Delaware
Act and any restrictions contained in any agreement to which the Company is
bound, make additional tax distributions to the Corporation in an amount equal
to such excess (a “Corporation Excess Tax Distribution”). Any such Corporation
Excess Tax Distribution shall be treated as an advance against and, thus, shall
reduce (without duplication), any future distributions that would otherwise be
made to the Corporation pursuant to Sections 4.01(a) and (b).
(vi)    Notwithstanding the foregoing and anything to the contrary in this
Agreement, a final accounting for tax distributions under the Initial LLC
Agreement in respect of the taxable income of the Company for the portion of the
Fiscal Year of the Company that ends on the closing date of the IPO shall be
made by the Company following the closing date of the IPO and, based on such
final accounting, the Company shall make a tax distribution to the Pre-IPO
Members (or in the case of any Pre-IPO Member that no longer exists, the
successor of such Pre-IPO Member) in accordance with the applicable terms of the
Initial LLC Agreement to the extent of any shortfall in the amount of tax
distributions the Pre-IPO Members received prior to the closing date of the IPO
with respect to taxable income of the Company for such portion of such Fiscal
Year that will be allocated to the Pre-IPO Members pursuant to Section 706 of
the Code. For the avoidance


22







--------------------------------------------------------------------------------




of doubt, the amount of the Tax Distribution to be made pursuant to this Section
4.01(b)(vi) shall be calculated pursuant to the Initial LLC Agreement.
(c)    Unvested Units. Notwithstanding the foregoing, the portion of any
distribution that would otherwise be made with respect to any unvested Unit
pursuant to Section 4.01(a) shall be held in reserve by the Company (the
“Reserve Amount”) (but treated as distributed for purposes of this Agreement)
until such unvested Unit either (i) vests in accordance with the terms of the
applicable agreement governing the issuance of such Unit, in which case the
Reserve Amount attributable to the vested portion of such Unit shall be
distributed to the Member holding such Unit at the applicable time, or (ii) is
cancelled, forfeited, repurchased or otherwise acquired by the Company (or its
designee), in which case the Reserve Amount attributable to such Unit shall be
distributed among the Members pursuant to Section 4.01(a), subject to any
holdback terms of this Section 4.01(c) with respect to any other outstanding
unvested Units. For the avoidance of doubt, holders of unvested Units shall be
entitled to distributions pursuant to Section 4.01(b).

ARTICLE V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

5.01    Capital Accounts.
(a)    The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulations Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulations Section
1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in accordance
with the rules of such Treasury Regulations and Treasury Regulations Section
1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.
(b)    For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to this Article V and to be reflected
in the Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:
(i)    The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code Section
705(a)(2)(B) and Treasury Regulations Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for U.S. federal income tax purposes.
(ii)    If the Book Value of any Company property is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.
(iii)    Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.


23







--------------------------------------------------------------------------------




(iv)    Items of depreciation, amortization and other cost recovery deductions
with respect to Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g).
(v)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

5.02    Allocations. Except as otherwise provided in Section 5.03 and Section
5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal Period shall be
allocated among the Capital Accounts of the Members pro rata in accordance with
their respective Percentage Interests.

5.03    Regulatory Allocations.
(a)    Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulations Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulations Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulations Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury
Regulations Section 1.704-2(i)(4).
(b)    Nonrecourse deductions (as determined according to Treasury Regulations
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests. Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to Treasury Regulations Section
1.704-2(f). This Section 5.03(b) is intended to be a minimum gain chargeback
provision that complies with the requirements of Treasury Regulations Section
1.704-2(f), and shall be interpreted in a manner consistent therewith.
(c)    If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.
(d)    If the allocation of Net Losses to a Member as provided in Section 5.02
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Losses as will not create or
increase an Adjusted Capital Account Deficit. The


24







--------------------------------------------------------------------------------




Net Losses that would, absent the application of the preceding sentence,
otherwise be allocated to such Member shall be allocated to the other Members in
accordance with their relative Percentage Interests, subject to this Section
5.03(d).
(e)    Profits and Losses described in Section 5.01(b)(v) shall be allocated in
a manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(j), (k) and (m).
(f)    The allocations set forth in Section 5.03(a) through and including
Section 5.03(e) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this Article
V, but subject to the Regulatory Allocations, income, gain, deduction and loss
shall be reallocated among the Members so as to eliminate the effect of the
Regulatory Allocations and thereby cause the respective Capital Accounts of the
Members to be in the amounts (or as close thereto as possible) they would have
been if Profit and Loss (and such other items of income, gain, deduction and
loss) had been allocated without reference to the Regulatory Allocations. In
general, the Members anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Members so that the net amount of the Regulatory
Allocations and such special allocations to each such Member is zero.

5.04    Final Allocations. Notwithstanding any contrary provision in this
Agreement except Section 5.03, the Manager shall make appropriate adjustments to
allocations of Profits and Losses to (or, if necessary, allocate items of gross
income, gain, loss or deduction of the Company among) the Members upon the
liquidation of the Company (within the meaning of Section 1.704 1(b)(2)(ii)(g)
of the Treasury Regulations), the transfer of substantially all the Units
(whether by sale or exchange or merger) or sale of all or substantially all the
assets of the Company, such that, to the maximum extent possible, the Capital
Accounts of the Members are proportionate to their Percentage Interests. In each
case, such adjustments or allocations shall occur, to the maximum extent
possible, in the Fiscal Year of the event requiring such adjustments or
allocations.

5.05    Tax Allocations.
(a)    The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.
(b)    Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted


25







--------------------------------------------------------------------------------




basis of such property to the Company for federal income tax purposes and its
Book Value using such methods as determined by the Company from time to time..
(c)    If the Book Value of any Company asset is adjusted pursuant to Section
5.01(b), including adjustments to the Book Value of any Company asset in
connection with the execution of this Agreement, subsequent allocations of items
of taxable income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value using such methods as determined
by the Company from time to time.
(d)    Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members as determined by the Manager taking
into account the principles of Treasury Regulations Section 1.704-1(b)(4)(ii).
(e)    For purposes of determining a Member’s share of the Company’s “excess
nonrecourse liabilities” within the meaning of Treasury Regulations Section
1.752-3(a)(3), each Member’s interest in income and gain shall be determined
pursuant to any proper method, as reasonably determined by the Manager.
(f)    Allocations pursuant to this Section 5.05 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

5.06    Indemnification and Reimbursement for Payments on Behalf of a Member. If
the Company is obligated to pay any amount to a Governmental Entity (or
otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal income
taxes as a result of Company obligations pursuant to the Revised Partnership
Audit Provisions, federal withholding taxes, state personal property taxes and
state unincorporated business taxes, but excluding payments such as payroll
taxes, withholding taxes, benefits or professional association fees and the like
required to be made or made voluntarily by the Company on behalf of any Member
based upon such Member’s status as an employee of the Company), then such Person
shall indemnify the Company in full for the entire amount paid (including
interest, penalties and related expenses). The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 5.06. In
addition, notwithstanding anything to the contrary, each Member agrees that any
Cash Settlement such Member is entitled to receive pursuant to Article XI may be
offset by an amount equal to such Member’s obligation to indemnify the Company
under this Section 5.06 and that such Member shall be treated as receiving the
full amount of such Cash Settlement and paying to the Company an amount equal to
such obligation. A Member’s obligation to make payments to the Company under
this Section 5.06 shall survive the termination, dissolution, liquidation and
winding up of the Company. In the event that the Company has been terminated
prior to the date such payment is due, such Member shall make such payment to
the Manager (or its designee), which shall distribute such funds in accordance
with this Agreement. The Company may pursue and enforce all rights and remedies
it may have against each Member under this Section 5.06, including instituting a
lawsuit to collect such contribution with interest calculated at a rate


26







--------------------------------------------------------------------------------




per annum equal to the sum of the Base Rate plus 300 basis points (but not in
excess of the highest rate per annum permitted by Law). Each Member hereby
agrees to furnish to the Company such information and forms as required or
reasonably requested in order to comply with any Laws and regulations governing
withholding of tax or in order to claim any reduced rate of, or exemption from,
withholding to which the Member is legally entitled.

ARTICLE VI.
MANAGEMENT

6.01    Authority of Manager.
(a)    Except for situations in which the approval of any Member(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in the
Corporation (the Corporation, in such capacity, the “Manager”) and (ii) the
Manager shall conduct, direct and exercise full control over all activities of
the Company. The Manager shall be the “manager” of the Company for the purposes
of the Delaware Act. Except as otherwise expressly provided for herein and
subject to the other provisions of this Agreement, the Members hereby consent to
the exercise by the Manager of all such powers and rights conferred on the
Members by the Delaware Act with respect to the management and control of the
Company. Any vacancies in the position of Manager shall be filled in accordance
with Section 6.04.
(b)    The day-to-day business and operations of the Company shall be overseen
and implemented by officers of the Company (each, an “Officer” and collectively,
the “Officers”), subject to the limitations imposed by the Manager. An Officer
may, but need not, be a Member. Each Officer shall be appointed by the Manager
and shall hold office until his or her successor shall be duly designated and
shall qualify or until his or her death or until he shall resign or shall have
been removed in the manner hereinafter provided. Any one Person may hold more
than one office. Subject to the other provisions in this Agreement (including in
Section 6.07 below), the salaries or other compensation, if any, of the Officers
of the Company shall be fixed from time to time by the Manager. The authority
and responsibility of the Officers shall include, but not be limited to, such
duties as the Manager may, from time to time, delegate to them and the carrying
out of the Company’s business and affairs on a day-to-day basis. The existing
Officers of the Company as of the Effective Time shall remain in their
respective positions and shall be deemed to have been appointed by the Manager.
All Officers shall be, and shall be deemed to be, officers and employees of the
Company. An Officer may also perform one or more roles as an officer of the
Manager. Any Officer may be removed at any time, with or without cause, by the
Manager.
(c)    The Manager shall have the power and authority to effectuate the sale,
lease, transfer, exchange or other disposition of any, all or substantially all
of the assets of the Company (including the exercise or grant of any conversion,
option, privilege or subscription right or any other right available in
connection with any assets at any time held by the Company) or the merger,
consolidation, reorganization or other combination of the Company with or into
another entity or the conversion or redomestication of the Company, in each case
for the avoidance of doubt, without the prior consent of any Member or any other
Person being required.


27







--------------------------------------------------------------------------------





6.02    Actions of the Manager. The Manager may act through any Officer or
through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.07.

6.03    Resignation; No Removal. The Manager may resign at any time by giving
written notice to the Members. Unless otherwise specified in the notice, the
resignation shall take effect upon receipt thereof by the Members, and the
acceptance of the resignation shall not be necessary to make it effective. For
the avoidance of doubt, the Members have no right under this Agreement to remove
or replace the Manager.

6.04    Vacancies. Vacancies in the position of Manager occurring for any reason
shall be filled by the Corporation (or, if the Corporation has ceased to exist
without any successor or assign, then by the holders of a majority in interest
of the voting capital stock of the Corporation immediately prior to such
cessation). For the avoidance of doubt, the Members have no right under this
Agreement to fill any vacancy in the position of Manager.

6.05    Transactions Between Company and Manager. The Members hereby approve
each of the contracts or agreements between or among the Manager, the Company
and their respective Affiliates entered into on or prior to the date of this
Agreement in accordance with the Initial LLC Agreement or that the Corporate
Board has approved in connection with the IPO as of the date of this Agreement,
including the IPO Common Unit Subscription Agreement and the IPO Common Unit
Purchase Agreement.

6.06    Reimbursement for Expenses. The Manager shall not be compensated for its
services as Manager of the Company except as expressly provided in this
Agreement. The Members acknowledge and agree that, upon consummation of the IPO,
the Manager’s Class A Common Stock will be publicly traded and therefore the
Manager will have access to the public capital markets and that such status and
the services performed by the Manager will inure to the benefit of the Company
and all Members; therefore, the Manager shall be reimbursed by the Company for
any reasonable out-of-pocket expenses incurred on behalf of the Company,
including without limitation all fees, expenses and costs associated with the
IPO and all fees, expenses and costs of being a public company (including
without limitation public reporting obligations, proxy statements, director
compensation, stockholder meetings, stock exchange fees, transfer agent fees,
legal fees, SEC and FINRA filing fees and offering expenses) and maintaining its
corporate existence. For the avoidance of doubt, the Manager shall not be
reimbursed for any federal, state or local taxes imposed on the Manager or any
Subsidiary of the Manager (other than taxes paid by the Manager on behalf of the
Company and any Subsidiary of the Company but only if the taxes paid were the
legal liability of the Company and/or any Subsidiary of the Company). In the
event that shares of Class A Common Stock are sold to underwriters in the IPO
(or in any subsequent public offering) at a price per share that is lower than
the price per share for which such shares of Class A Common Stock are sold to
the public in the IPO (or in such subsequent public offering, as applicable)
after taking into account underwriters’ discounts or commissions and brokers’
fees or commissions (such difference, the “Discount”), (i) the Manager shall be
deemed to have contributed to the Company in exchange for newly issued Common
Units the full amount for which such shares of Class A Common Stock were sold to
the public and (ii) the Company shall be deemed to have paid the Discount as an
expense. To the extent practicable, expenses incurred by the Manager on behalf
of or for the benefit of the


28







--------------------------------------------------------------------------------




Company shall be billed directly to and paid by the Company and, if and to the
extent any reimbursements to the Manager or any of its Affiliates by the Company
pursuant to this Section 6.06 constitute gross income to such Person (as opposed
to the repayment of advances made by such Person on behalf of the Company), such
amounts shall be treated as “guaranteed payments” within the meaning of Code
Section 707(c) and shall not be treated as distributions for purposes of
computing the Members’ Capital Accounts.

6.07    Delegation of Authority. The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including, without limitation, Chief
Executive Officer, President, Chief Financial Officer, Chief Operating Officer,
General Counsel, Senior Vice President, Vice President, Secretary, Assistant
Secretary, Treasurer or Assistant Treasurer) and delegate certain authority and
duties to such Persons as the same may be modified from time to time. Any number
of titles may be held by the same individual. The salaries or other
compensation, if any, of such agents of the Company shall be fixed from time to
time by the Manager, subject to the other provisions in this Agreement.

6.08    Limitation of Liability of Manager.
(a)    Except as otherwise provided herein or in an agreement entered into by
such Person and the Company, neither the Manager nor any of the Manager’s
Affiliates or Manager’s officers, employees or other agents shall be liable to
the Company, to any Member that is not the Manager or to any other Person bound
by this Agreement for any act or omission performed or omitted by the Manager in
its capacity as the sole manager of the Company pursuant to authority granted to
the Manager by this Agreement; provided, however, that, except as otherwise
provided herein, such limitation of liability shall not apply to the extent the
act or omission was attributable to the Manager’s willful misconduct or knowing
violation of Law or for any present or future breaches of any representations,
warranties or covenants by the Manager or its Affiliates contained herein or in
the other agreements with the Company. The Manager may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and shall not be
responsible for any misconduct or negligence on the part of any such agent (so
long as such agent was selected in good faith). The Manager shall be entitled to
rely upon the advice of a Member, liquidating trustee, an Officer or employee of
the Company, a committee of the Company, legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Manager in good faith reliance on such advice shall in no
event subject the Manager to liability to the Company, to any Member that is not
the Manager or to any other Person bound by this Agreement.
(b)    Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member that is not the Manager,
the Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles,
notwithstanding any other provision of this Agreement or any duty otherwise
existing at Law or in equity.


29







--------------------------------------------------------------------------------




(c)    Whenever in this Agreement or any other agreement contemplated herein,
the Manager is permitted or required to take any action or to make a decision in
its “sole discretion” or “discretion,” with “complete discretion” or under a
grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable Law and notwithstanding
any duty otherwise existing at Law or in equity, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company,
other Members or any other Person.
(d)    Whenever in this Agreement the Manager is permitted or required to take
any action or to make a decision in its “good faith” or under another express
standard, the Manager shall act under such express standard and, to the extent
permitted by applicable Law, shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
notwithstanding any provision of this Agreement or duty otherwise, existing at
Law or in equity, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or impose liability upon the Manager or any of the Manager’s
Affiliates and shall be deemed approved by all Members.
(e)    Notwithstanding any other provision of this Agreement, to the extent
that, at Law or in equity, the Manager in its capacity as such has duties
(including fiduciary duties) to the Company, to any Member, to any Person who
acquires an interest in a Company Interest or to any other Person bound by this
Agreement, all such duties (including fiduciary duties) are hereby eliminated,
to the fullest extent permitted by law, and replaced with the duty to act in a
manner in which the Manager subjectively believes either is necessary or
appropriate to further the best interests of the Corporation or is not opposed
to the best interests of the Corporation. To the fullest extent permitted by
law, in any proceeding brought by the Company, any Member or any other Person
challenging any act or omission of the Manager for failure to comply with the
preceding sentence, the Company, such Member or such other Person bringing or
prosecuting such proceeding shall have the burden of proving that such act or
omission by the Manager did not satisfy the contractual standard set forth in
the preceding sentence. Notwithstanding any other provision of this Agreement,
to the extent that, at Law or in equity, any director, officer or record or
beneficial owner of stock of the Manager has duties (including fiduciary duties)
to the Company, to another Member, to any Person who acquires an interest in a
Company Interest or to any other Person bound by this Agreement, all such duties
(including fiduciary duties) are hereby eliminated, to the fullest extent
permitted by law. The elimination of duties (including fiduciary duties) to the
Company, the Manager, each of the Members, each other Person who acquires an
interest in a Company Interest and each other Person bound by this Agreement and
replacement thereof with the duties or standards expressly set forth herein, if
any, are approved by the Company, the Manager, each of the Members, each other
Person who acquires an interest in a Company Interest and each other Person
bound by this Agreement

6.09    Investment Company Act. The Manager shall use its best efforts to ensure
that the Company shall not be subject to registration as an investment company
pursuant to the Investment Company Act.


30







--------------------------------------------------------------------------------





6.10    Outside Activities of the Manager. The Manager shall not, directly or
indirectly, enter into or conduct any business or operations, other than in
connection with (a) the ownership, acquisition and disposition of Common Units,
(b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of the Exchange Act
and listed on a securities exchange, (d) the offering, sale, syndication,
private placement or public offering of stock, bonds, securities or other
interests of the Corporation or the Company or any of its Subsidiaries, (e)
financing or refinancing of any type related to the Corporation or the Company,
its Subsidiaries or their assets or activities, (f) treasury and treasury
management, (g) stock repurchases, (h) the declaration and payment of dividends
with respect to any class of securities and (i) such activities as are
incidental to the foregoing; provided, however, that, except as otherwise
provided herein, the net proceeds of any financing raised by the Manager
pursuant to the preceding clauses (d) and (e) shall be made available to the
Company, whether as Capital Contributions, loans or otherwise, as appropriate;
provided, further, that the Manager may, in its sole and absolute discretion,
from time to time hold or acquire assets in its own name or otherwise other than
through the Company and its Subsidiaries so long as the Manager takes
commercially reasonable measures to ensure that the economic benefits and
burdens of such assets are otherwise vested in the Company or its Subsidiaries,
through assignment, mortgage loan or otherwise or, if it is not commercially
reasonable to vest such economic interests in the Company or any of its
Subsidiaries, the Members shall negotiate in good faith to amend this Agreement
to reflect such activities and the direct ownership of assets by the Manager.
Nothing contained herein shall be deemed to prohibit the Manager from executing
any guarantee of indebtedness of the Company or its Subsidiaries.

ARTICLE VII.
RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

7.01    Limitation of Liability and Duties of Members.
(a)    Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and neither any Member nor the Manager shall be obligated personally for any
such debts, obligations, contracts or liabilities of the Company solely by
reason of being a Member or the Manager (except to the extent and under the
circumstances set forth in any non-waivable provision of the Delaware Act).
Notwithstanding anything contained herein to the contrary, to the fullest extent
permitted by applicable Law, the failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business and affairs under this Agreement or the Delaware Act shall not
be grounds for imposing personal liability on the Members or the Manager for
liabilities of the Company.
(b)    In accordance with the Delaware Act and the laws of the State of
Delaware, a Member may, under certain circumstances, be required to return
amounts previously distributed to such Member. It is the intent of the Members
that no Distribution to any Member pursuant to Articles IV or XIV shall be
deemed a return of money or other property paid or distributed in violation of
the Delaware Act. The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the


31







--------------------------------------------------------------------------------




Delaware Act, and, to the fullest extent permitted by Law, any Member receiving
any such money or property shall not be required to return any such money or
property to the Company or any other Person, unless such distribution was made
by the Company to its Members in clerical error. However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such payment, such obligation
shall be the obligation of such Member and not of any other Member.
(c)    Notwithstanding any other provision of this Agreement (but subject,
without limitation, to Section 6.08 with respect to the Manager), to the extent
that, at Law or in equity, any Member (other than the Manager in its capacity as
such) (or any Member’s Affiliate or any manager, member, partner, director,
officer, employee, agent, fiduciary or trustee of any Member or of any Affiliate
of a Member) has duties (including fiduciary duties) to the Company, to the
Manager, to another Member, to any Person who acquires an interest in a Company
Interest or to any other Person bound by this Agreement, all such duties
(including fiduciary duties) are hereby eliminated, to the fullest extent
permitted by law, and replaced with the duties or standards expressly set forth
herein, if any. The elimination of duties (including fiduciary duties) to the
Company, the Manager, each of the Members, each other Person who acquires an
interest in a Company Interest and each other Person bound by this Agreement and
replacement thereof with the duties or standards expressly set forth herein, if
any, are approved by the Company, the Manager, each of the Members, each other
Person who acquires an interest in a Company Interest and each other Person
bound by this Agreement.

7.02    Lack of Authority. No Member, other than the Manager or a duly appointed
Officer or delegate thereof, in each case in its capacity as such, has the
authority or power to act for or on behalf of the Company, to do any act that
would be binding on the Company or to make any expenditure on behalf of the
Company. The Members hereby consent to the exercise by the Manager of the powers
conferred on them by Law and this Agreement.

7.03    No Right of Partition. No Member, other than the Manager, shall have the
right to seek or obtain partition by court decree or operation of Law of any
Company property, or the right to own or use particular or individual assets of
the Company.

7.04    Indemnification.
(a)    Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each, an “Indemnified Person”) to the fullest extent
permitted under applicable Law, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement, only to the extent that such amendment,
substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including attorneys’
fees, judgments, fines, excise taxes or penalties) reasonably incurred or
suffered by such Indemnified Person (or one or more of such Indemnified Person’s
Affiliates) by reason of the fact that such Indemnified Person is or was serving
as the Manager, or a director or Section 16 Officer of the Manager, or a Chief
Executive Officer, President, Chief Financial Officer, Chief Operating Officer,
Executive Vice President, Senior Vice President, General Counsel or Secretary of
the Company, or is or was serving at the request of the Company


32







--------------------------------------------------------------------------------




as a manager, officer, director, principal or member of another corporation,
partnership, joint venture, limited liability company, trust or other
enterprise; provided, however, that no Indemnified Person shall be indemnified
for any expenses, liabilities and losses suffered that are attributable to such
Indemnified Person’s willful misconduct or knowing violation of Law or for any
present or future breaches of any representations, warranties or covenants by
the Manager or its Affiliates contained herein or in the other agreements with
the Company; provided further, that except as provided in Section 7.04(b) with
respect to proceedings to enforce rights to indemnification and advancement, the
Company shall indemnify any such Indemnified Person in connection with a
proceeding (or part thereof) initiated by such Indemnified Person only if such
proceeding (or part thereof) was authorized by the Manager. Reasonable expenses,
including attorneys’ fees, incurred by any such Indemnified Person in defending
a proceeding shall be paid by the Company in advance of the final disposition of
such proceeding, including any appeal therefrom, upon receipt of an undertaking
by or on behalf of such Indemnified Person to repay such amount if it shall
ultimately be determined that such Indemnified Person is not entitled to be
indemnified by the Company.
(b)    If a claim under Section 7.04(a) is not paid in full by the Company
within 60 days after a written claim has been received by the Company, except in
the case of a claim for an advancement of expenses, in which case the applicable
period shall be 20 days, the Indemnified Person may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim. To the
fullest extent permitted by Law, if successful in whole or in part in any such
suit, or in a suit brought by the Company to recover an advancement of expenses
pursuant to the terms of an undertaking, the Indemnified Person shall be
entitled to be paid also the expense of prosecuting or defending such suit. In
(i) any suit brought by the Indemnified Person to enforce a right to
indemnification hereunder (but not in a suit brought by the Indemnified Person
to enforce a right to an advancement of expenses) it shall be a defense that,
and (ii) in any suit brought by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such expenses upon a final adjudication that, the Indemnified Person
has not met any applicable standard for indemnification set forth herein. In any
suit brought by the Indemnified Person to enforce a right to indemnification or
to an advancement of expenses hereunder, or brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the Indemnified Person is not entitled to be indemnified, or to
such advancement of expenses, under this Section 7.04 or otherwise shall be on
the Company.
(c)    The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any
Indemnified Person may have or hereafter acquire under any statute, agreement,
bylaw, action by the Manager or otherwise.
(d)    If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.


33







--------------------------------------------------------------------------------




(e)    Any repeal or modification of this Section 7.04 shall not adversely
affect any right or protection of any individual existing at the time of such
repeal or modification with respect to acts or omissions prior to such repeal or
modification.
(f)    This Section 7.04 shall not limit the right of the Company, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to
persons other than Indemnified Persons when and as authorized by appropriate
action by the Manager or otherwise.

7.05    Members Right to Act. For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:
(a)    Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members. Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another person or persons to act for it by proxy. An
electronic mail, telegram, telex, cablegram or similar transmission by the
Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by the Member shall (if stated thereon) be treated as a proxy
executed in writing for purposes of this Section 7.05(a). No proxy shall be
voted or acted upon after eleven (11) months from the date thereof, unless the
proxy provides for a longer period. A proxy shall be revocable unless the proxy
form conspicuously states that the proxy is irrevocable and that the proxy is
coupled with an interest. Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the votes
that are the subject of such proxy are to be voted with respect to such issue.
(b)    The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by the Members holding a majority of the Units entitled
to vote on such matter on at least five (5) Business Days prior written notice
to the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called. The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice. Whenever notice is required to
be given under any provision of this Agreement or the Delaware Act, a written
waiver thereof, signed by the Person entitled to notice, or a waiver by
electronic transmission by the Person entitled to notice, whether before or
after the time stated therein, shall be deemed equivalent to notice. Attendance
of a Person at a meeting shall constitute a waiver of notice of such meeting,
except when the Person attends a meeting for the express purpose of objecting,
at the beginning of the meeting, to the transaction of any business because the
meeting is not lawfully called or convened. Neither the business to be
transacted at, nor the purpose of, any meeting need be specified in any written
waiver or any waiver by electronic transmission of notice unless so required by
this Agreement or the Delaware Act. The actions by the Members entitled to


34







--------------------------------------------------------------------------------




vote or consent may be taken by vote of the Members entitled to vote or consent
at a meeting or by written consent (without the requirement of prior notice), so
long as such consent is signed by Members having not less than the minimum
number of Units that would be necessary to authorize or take such action at a
meeting at which all Members entitled to vote thereon were present and voted.
Prompt notice of the action so taken, which shall state the purpose or purposes
for which such consent is required and may be delivered via email, without a
meeting shall be given to those Members entitled to vote or consent who have not
consented in writing; provided, however, that the failure to give any such
notice shall not affect the validity of the action taken by such written
consent. Any action taken pursuant to such written consent of the Members shall
have the same force and effect as if taken by the Members at a meeting thereof.
Consents of Members may also be given by electronic transmission.

7.06    Inspection Rights. The Company shall permit each Member and each of its
designated representatives to examine the books and records of the Company or
any of its Subsidiaries at the principal office of the Company or such other
location as the Manager shall reasonably approve during reasonable business
hours for any purpose reasonably related to such Member’s Company Interest;
provided, that Manager has a right to keep confidential from the Members certain
information in accordance with Section 18-305 of the Delaware Act.

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

8.01    Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide any information, lists and copies of
documents required pursuant to applicable Laws. All matters concerning (a) the
determination of the relative amount of allocations and Distributions among the
Members pursuant to Articles IV and V and (b) accounting procedures and
determinations, and other determinations not specifically and expressly provided
for by the terms of this Agreement, shall be determined by the Manager, whose
determination shall be final and conclusive as to all of the Members absent
manifest clerical error.

8.02    Fiscal Year. The Fiscal Year of the Company shall end on September 30 of
each year or such other date as may be established by the Manager.

ARTICLE IX.
TAX MATTERS

9.01    Preparation of Tax Returns. The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. On or before April 15, June 15, September 15, and December 15 of each
Fiscal Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for the prior quarter, which estimate shall have been
reviewed by the Company’s outside tax accountants. In addition, no later than
(i) March 30 following the end of the prior Fiscal Year, the Company shall
provide to each Person that was a Member at any time during such Fiscal Year a
statement showing an estimate of such Member’s state tax apportionment
information and such


35







--------------------------------------------------------------------------------




Member’s estimated allocations of taxable income, gains, losses, deductions and
credits for such Fiscal Year and (ii) July 31 following the end of the prior
Fiscal Year, the Company shall send to each Person who was a Member at any time
during such Fiscal Year, a statement showing such Member’s final state tax
apportionment information and allocations to the Members of taxable income,
gains, losses, deductions and credits for such Fiscal Year and a completed IRS
Schedule K-1. The Company shall notify the Members upon receipt of any notice of
any material income tax examination of the Company by federal, state or local
authorities. Subject to the terms and conditions of this Agreement and except as
otherwise provided in this Agreement, in its capacity as Partnership
Representative, the Manager shall have the authority to prepare the tax returns
of the Company using such permissible methods and elections as it determines in
its reasonable discretion, including without limitation the use of any
permissible method under Section 706 of the Code for purposes of determining the
varying Company Interests of its Members.

9.02    Tax Elections. The Taxable Year shall be the Fiscal Year set forth in
Section 8.02. The Company and any eligible Subsidiary shall have in effect an
election pursuant to Section 754 of the Code, shall not thereafter revoke such
election and shall make a new election pursuant to Section 754 to the extent
necessary following any “termination” of the Company or the Subsidiary under
Section 708 of the Code. Each Member will upon request supply any information
reasonably necessary to give proper effect to any such elections.

9.03    Tax Controversies. Subject to the Code and applicable Treasury
Regulations, the Manager shall be the “Partnership Representative” under the
Revised Partnership Audit Provisions and any comparable provision of state or
local tax law or successor or subsequent related provision of U.S. federal law.
The Partnership Representative shall be authorized and required to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, to take any and all actions that it is permitted to take
when acting in that capacity and to expend Company funds for professional
services and other expenses reasonably incurred in connection therewith. Each
Member agrees, at the Company’s expense (i) to reasonably cooperate with the
Company and the Partnership Representative and to do or refrain from doing any
or all things reasonably requested by the Company or the Partnership
Representative with respect to the conduct of such proceedings and (ii) to
provide to the Company or the Partnership Representative any information in its
reasonable possession that could reasonably be requested help mitigate any Tax
due by the Company or the Members. Promptly following the written request of the
Partnership Representative, the Company shall, to the fullest extent permitted
by law, reimburse and indemnify the Partnership Representative for all
reasonable and documented out-of-pocket expenses, including reasonable legal and
accounting fees, claims, liabilities, losses and damages incurred by the
Partnership Representative in its capacity as such (and not in its capacity as a
Member generally) in connection with any administrative or judicial proceeding
(i) with respect to the tax liability of the Company and/or (ii) with respect to
the tax liability of the Members in connection with the operations or activities
of the Company. The Members consent to the election set forth in section 6226(a)
of the Code and agree to take any action, and to furnish the Company and the
Partnership Representative with any information reasonably necessary, to give
effect to such election if the Partnership Representative decides to make such
election. To the extent that the Persons that were Members during the period to
which any adjustment relates remain the same in substantially the same
proportions and there is


36







--------------------------------------------------------------------------------




available cash, any imputed underpayment imposed on the Company pursuant to
section 6232 of the Code (and any related interest, penalties or other additions
to tax) that the Partnership Representative reasonably determines is
attributable to one or more Members shall be treated as a Tax Distribution to
such Member or Members. In all other circumstances, the Manager may determine,
in its reasonable discretion, whether to require current or former Members to
promptly pay to the Company (pro rata in proportion to their respective shares
of such underpayment) by wire transfer within fifteen (15) days following the
receipt of Company’s request for payment, all or a portion of any such imputed
underpayment (and any related interest, penalties or other additions to tax)
that the Partnership Representative reasonably determines is attributable to one
or more current or former Members. No such payment shall be treated as a Capital
Contribution. Any failure by a Member to pay such amount shall result in a
subsequent corresponding withholding from Distributions or (including Tax
Distributions) otherwise payable to such Member and the amount of any such
withholding shall be deemed for all purposes of this Agreement to have been
distributed to such Member with respect to such Member’s Units at the time such
amount was withheld. Any payment obligation of any former Member under this
Section 9.03 shall also be an obligation of any third-party transferee or
assignee of such former member. Each Member and former Member shall indemnify
and hold harmless the Company and each other Member from its respective share
(as determined by the Partnership Representative) of any imputed underpayment
imposed on the Company pursuant to section 6232. All payment obligations set
forth in this Section 9.03 shall survive dissolution and liquidation of the
Company until the expiration of the longest applicable statute of limitations
(including extensions and waivers) with respect to the matter for which a party
would be entitled to be paid. Notwithstanding anything to the contrary in this
Section 9.03, the Partnership Representative shall keep the Members reasonably
informed in a timely manner of any examinations or proceedings regarding Company
tax matters.

ARTICLE X.
RESTRICTIONS ON TRANSFER OF UNITS

10.01    Transfers by Members. No holder of Units shall Transfer any interest in
any Units, except Transfers (a) pursuant to and in accordance with Sections
10.02, or (b) approved in writing by the Manager, in the case of Transfers by
any Member other than the Manager or (c) in the case of Transfers by the
Manager, to any Person who succeeds to the Manager in accordance with Section
6.04. Notwithstanding the foregoing, “Transfer” shall not include an event that
terminates the existence of a Member for income tax purposes (including, without
limitation, a change in entity classification of a Member under Treasury
Regulations Section 301.7701-3, a sale of assets by, or liquidation of, a Member
pursuant to an election under Code Sections 336 or 338, or a merger, severance,
or allocation within a trust or among sub-trusts of a trust that is a Member),
but that does not terminate the existence of such Member under applicable state
Law (or, in the case of a trust that is a Member, does not terminate the
trusteeship of the fiduciaries under such trust with respect to all the Company
Interests of such trust that is a Member).

10.02    Permitted Transfers. The restrictions contained in Section 10.01 shall
not apply to any of the following (each, a “Permitted Transfer” and each
transferee, a “Permitted Transferee”): (i)(A) a Transfer pursuant to a
Redemption or Exchange in accordance with Article XI hereof or (B) a Transfer by
a Member to the Corporation or any of its Subsidiaries, (ii) a Transfer by any


37







--------------------------------------------------------------------------------




Member to such Member’s spouse, any lineal ascendants or descendants or trusts
or other entities in which such Member or Member’s spouse, lineal ascendants or
descendants hold (and continue to hold while such trusts or other entities hold
Units) 50% or more of such entity’s beneficial interests, (iii) a Transfer
pursuant to the Laws of descent and distribution and (iv) a Transfer to a
partner, shareholder, member or Affiliated investment fund of such Member (which
may include special purpose investment vehicles wholly owned by one or more
Affiliated investment funds but shall not include portfolio companies);
provided, however, that (x) the restrictions contained in this Agreement will
continue to apply to Units after any Permitted Transfer of such Units, and (y)
in the case of the foregoing clauses (ii), (iii), and (iv), the Permitted
Transferees of the Units so Transferred shall agree in writing to be bound by
the provisions of this Agreement and, the transferor will deliver a written
notice to the Company and the Members, which notice will disclose in reasonable
detail the identity of the proposed Permitted Transferee. In the case of a
Permitted Transfer of any Common Units by any Member that is authorized to hold
Class B Common Stock in accordance with the Corporation’s certificate of
incorporation to a Permitted Transferee in accordance with this Section 10.02,
such Member (or any subsequent Permitted Transferee of such Member) shall be
required to also transfer an equal number of shares of Class B Common Stock
corresponding to the proportion of such Member’s (or subsequent Permitted
Transferee’s) Common Units that were transferred in the transaction to such
Permitted Transferee.

10.03    Restricted Units Legend. The Units have not been registered under the
Securities Act and, therefore, in addition to the other restrictions on Transfer
contained in this Agreement, cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is then available. To
the extent such Units have been certificated, each certificate evidencing Units
and each certificate issued in exchange for or upon the Transfer of any Units
(if such securities remain Units as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED ON JUNE 25, 2018,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE LIMITED
LIABILITY COMPANY AGREEMENT OF i3 VERTICALS, LLC, AS MAY BE AMENDED AND MODIFIED
FROM TIME TO TIME, AND i3 VERTICALS, LLC RESERVES THE RIGHT TO REFUSE THE
TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH
RESPECT TO ANY TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY i3
VERTICALS, LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.


38







--------------------------------------------------------------------------------





10.04    Transfer. Prior to Transferring any Units, the Transferring holder of
Units shall cause the prospective Permitted Transferee to be bound by this
Agreement and any other agreements executed by the holders of Units and relating
to such Units in the aggregate to which the transferor was a party
(collectively, the “Other Agreements”) by executing and delivering to the
Company counterparts of this Agreement and any applicable Other Agreements.

10.05    Assignee’s Rights.
(a)    The Transfer of a Company Interest in accordance with this Agreement
shall be effective as of the date of its assignment (assuming compliance with
all of the conditions to such Transfer set forth herein), and such Transfer
shall be shown on the books and records of the Company. Profits, Losses and
other Company items shall be allocated between the Transferor and the Assignee
according to Code Section 706, using any permissible method as determined in the
reasonable discretion of the Manager. Distributions made before the effective
date of such Transfer shall be paid to the Transferor, and Distributions made on
or after such date shall be paid to the Assignee.
(b)    Unless and until an Assignee becomes a Member pursuant to Article XII,
the Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the Transferring Member from any such limitations or obligations as more fully
described in Section 10.06, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

10.06    Assignor’s Rights and Obligations. Any Member who shall Transfer any
Company Interest in a manner in accordance with this Agreement shall cease to be
a Member with respect to such Units or other interest and shall no longer have
any rights or privileges, or, except as set forth in this Section 10.06, duties,
liabilities or obligations, of a Member with respect to such Units or other
interest (it being understood, however, that the applicable provisions of
Sections 6.08 and 7.04 shall continue to inure to such Person’s benefit), except
that unless and until the Assignee (if not already a Member) is admitted as a
Substituted Member in accordance with the provisions of Article XII (the
“Admission Date”), (i) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest, and (ii) the Manager may, in its sole discretion, reinstate all or any
portion of the rights and privileges of such Member with respect to such Units
or other interest for any period of time prior to the Admission Date. Nothing
contained herein shall relieve any Member who Transfers any Units or other
interest in the Company from any liability of such Member to the Company with
respect to such Company Interest that may exist on the Admission Date or that is
otherwise specified in the Delaware Act or for any liability to the Company or
any other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company.


39







--------------------------------------------------------------------------------





10.07    Overriding Provisions.
(a)    Any Transfer or attempted Transfer of any Units in violation of this
Agreement (including any prohibited indirect Transfers) shall be null and void
ab initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers. For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Agreement shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance. The Manager shall promptly amend the Schedule of Members to reflect
any Permitted Transfer pursuant to this Article X.
(b)    Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:
(i)    result in the violation of the Securities Act, or any other applicable
federal, state or foreign Laws;
(ii)    cause an assignment under the Investment Company Act;
(iii)    in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any Credit
Agreement which the Company or the Manager is a party; provided that the payee
or creditor to whom the Company or the Manager owes such obligation is not an
Affiliate of the Company or the Manager;
(iv)    be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority of age under applicable Law (excluding trusts for
the benefit of minors);
(v)    cause the Company to be treated as a “publicly traded partnership” or to
be taxed as a corporation pursuant to Section 7704 of the Code or successor
provision of the Code; or
(vi)    result in the Company having more than one hundred (100) partners,
within the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

ARTICLE XI.
REDEMPTION AND EXCHANGE RIGHTS

11.01    Redemption Right of a Member.
(a)    Each Member (other than the Corporation) shall be entitled to cause the
Company to redeem (a “Redemption”) its Common Units (excluding, for the
avoidance of doubt, any Common Units that are subject to vesting conditions or
subject to Transfer limitations pursuant


40







--------------------------------------------------------------------------------




to this Agreement or any other agreement that would restrict such Redemption) in
whole or in part (the “Redemption Right”) at any time and from time to time, but
only out of funds legally available therefor, following the waiver or expiration
of any contractual lock-up period relating to the shares of the Corporation that
may be applicable to such Member. A Member desiring to exercise its Redemption
Right (each, a “Redeeming Member”) shall exercise such right by giving written
notice (the “Redemption Notice”) to the Company with a copy to the Corporation.
The Redemption Notice shall specify the number of Common Units (the “Redeemed
Units”) that the Redeeming Member intends to have the Company redeem and a date,
not less than seven (7) Business Days nor more than ten (10) Business Days after
delivery of such Redemption Notice (unless and to the extent that the Manager in
its sole discretion agrees in writing to waive such time periods), on which
exercise of the Redemption Right shall be completed (the “Redemption Date”);
provided that the Company, the Corporation and the Redeeming Member may change
the number of Redeemed Units and/or the Redemption Date specified in such
Redemption Notice to another number and/or date by mutual agreement signed in
writing by each of them; provided, further, that a Redemption may be conditioned
(including as to timing) by the Redeeming Member on (i) the Corporation and/or
the Redeeming Member having entered into a valid and binding agreement with a
third party for the sale of shares of Class A Common Stock that may be issued in
connection with such proposed Redemption (whether in a tender or exchange offer,
private sale or otherwise) and such agreement is subject to customary closing
conditions for agreements of this kind and the delivery of the Class A Common
Stock by the Corporation or the Redeeming Member, as applicable, to such third
party, (ii) the closing of an announced merger, consolidation or other
transaction or event in which the shares of Class A Common Stock that may be
issued in connection with such proposed Redemption would be exchanged or
converted or become exchangeable or convertible into cash or other securities or
property and/or (iii) the closing of an underwritten distribution of the shares
of Class A Common Stock that may be issued in connection with such proposed
Redemption; provided further, that in the event the Redemption Date occurs in a
Restricted Taxable Year, the Redemption Date must be a date not less than sixty
(60) days after delivery of the applicable Redemption Notice. Subject to Section
11.03 and unless the Redeeming Member timely has delivered a Retraction Notice
as provided in Section 11.01(c) or has revoked or delayed a Redemption as
provided in Section 11.01(b) or (d), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date):
(i)    the Redeeming Member shall transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units to the Company, and (y) a number
of shares of Class B Common Stock equal to the number of Redeemed Units to the
Corporation to the extent applicable;
(ii)    the Company shall (x) accept the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(b) and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Common Units equal to the
difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (i) of this
Section 11.01(a) and the Redeemed Units; and


41







--------------------------------------------------------------------------------




(iii)    the Corporation shall cancel for no consideration the shares of Class B
Common Stock (and the Corporation shall take all actions necessary to retire
such shares transferred to the Corporation and such shares shall not be
re-issued by the Corporation) upon a transfer of such shares of Class B Common
Stock that were Transferred pursuant to Section 11.01(a)(i)(y) above.
(b)    In exercising its Redemption Right, a Redeeming Member shall, to the
fullest extent permitted by applicable Law, be entitled to receive the Share
Settlement or the Cash Settlement; provided that the Company shall have the
option as provided in Section 11.02 and subject to Section 11.01(e) to select
whether the redemption payment is made by means of a Share Settlement or a Cash
Settlement. Within three (3) Business Days of delivery of the Redemption Notice,
the Company shall give written notice (the “Contribution Notice”) to the
Corporation (with a copy to the Redeeming Member) of its intended settlement
method; provided that if the Company does not timely deliver a Contribution
Notice, the Company shall be deemed to have elected the Share Settlement method
(subject to the limitations set forth above).
(c)    In the event the Company elects the Cash Settlement in connection with a
Redemption, the Redeeming Member may retract its Redemption Notice by giving
written notice (the “Retraction Notice”) to the Company (with a copy to the
Corporation) within three (3) Business Days of delivery of the Contribution
Notice. The timely delivery of a Retraction Notice shall terminate all of the
Redeeming Member’s, the Company’s and the Corporation’ rights and obligations
under this Section 11.01 arising from the Redemption Notice.
(d)    In the event the Company elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists:
(i)    any registration statement pursuant to which the resale of the Class A
Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the Redemption shall have ceased to be effective
pursuant to any action or inaction by the SEC or no such resale registration
statement has yet become effective;
(ii)    the Corporation shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
Redemption;
(iii)    the Corporation shall have exercised its right to defer, delay or
suspend the filing or effectiveness of a registration statement and such
deferral, delay or suspension shall affect the ability of such Redeeming Member
to have its Class A Common Stock registered at or immediately following the
consummation of the Redemption;
(iv)    the Corporation shall have disclosed in good faith to such Redeeming
Member any material non-public information concerning the Corporation, the
receipt of which results in such Redeeming Member being prohibited or restricted
from selling Class A Common Stock at or immediately following the Redemption
without disclosure of such information (and the Corporation does not permit
disclosure);


42







--------------------------------------------------------------------------------




(v)    any stop order relating to the registration statement pursuant to which
the Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;
(vi)    there shall have occurred a material disruption in the securities
markets generally or in the market or markets in which the Class A Common Stock
is then traded;
(vii)    there shall be in effect an injunction, a restraining order or a decree
of any nature of any Governmental Entity that restrains or prohibits the
Redemption;
(viii)    the Corporation shall have failed to comply in all material respects
with its obligations under the Registration Rights Agreement, and such failure
shall have affected the ability of such Redeeming Member to consummate the
resale of Class A Common Stock to be received upon such redemption pursuant to
an effective registration statement; or
(ix)    the Redemption Date would occur three (3) Business Days or less prior
to, or during, a Black-Out Period;
If a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.01(d), the Redemption Date shall occur on the fifth (5th) Business
Day following the date on which the conditions giving rise to such delay cease
to exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing).
(e)    The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under Section 11.01(b)
(whether through a Share Settlement or Cash Settlement) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock; provided,
however, that if a Redeeming Member causes the Company to redeem Redeemed Units
and the Redemption Date occurs subsequent to the record date for any
Distribution with respect to the Redeemed Units but prior to payment of such
Distribution, the Redeeming Member shall be entitled to receive such
Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeeming Member transferred and surrendered the
Redeemed Units to the Company prior to such date; provided, further, however,
that a Redeeming Member shall be entitled to receive any and all Tax
Distributions that such Redeeming Member otherwise would have received in
respect of income allocated to such Member for the portion of any Fiscal Year
irrespective of whether such Tax Distribution(s) are declared or made after the
Redemption Date.
(f)    In the case of a Share Settlement, in the event of a reclassification or
other similar transaction as a result of which the shares of Class A Common
Stock are converted into another security, then in exercising its Redemption
Right a Redeeming Member shall be entitled to receive the amount of such
security that the Redeeming Member would have received if such Redemption Right
had been exercised and the Redemption Date had occurred immediately prior to the
record date of such reclassification or other similar transaction.


43







--------------------------------------------------------------------------------




(g)    Notwithstanding anything to the contrary herein, to the extent the
Corporation or the Company shall determine that interests in the Company do not
meet the requirements of Treasury Regulation Section 1.7704-1(h), the
Corporation or the Company may impose such restrictions on any exercise of
Redemption Rights as the Corporation or the Company may determine to be
necessary or advisable so that the Company is not treated as a “publicly traded
partnership” under Section 7704 of the Code. Notwithstanding anything to the
contrary herein, no Redemption Rights shall be permitted to be exercised (and,
if attempted, shall be void ab initio) if, in the good faith determination of
the Corporation or of the Company, such an exercise of Redemption Rights would
pose a material risk that the Company would be a “publicly traded partnership”
under Section 7704 of the Code.

11.02    Contribution of the Corporation. In connection with the exercise of a
Redeeming Member’s Redemption Rights under Section 11.01(a), the Corporation
shall contribute to the Company the consideration the Redeeming Member is
entitled to receive under Section 11.01(b), including any cash (whether as
additional consideration or interest) to be paid pursuant to any TRA Rights of a
Redeeming Member. Unless the Redeeming Member has timely delivered a Retraction
Notice as provided in Section 11.01(c), or has revoked or delayed a Redemption
as provided in Section 11.01(b) or (d), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date), (i) the
Corporation shall make its Capital Contribution to the Company (in the form of
the Share Settlement or the Cash Settlement) required under this Section 11.02,
and (ii) in the event of a Share Settlement, the Company shall issue to the
Corporation a number of Common Units equal to the number of Redeemed Units
surrendered by the Redeeming Member. Notwithstanding any other provisions of
this Agreement to the contrary, in the event that the Company elects a Cash
Settlement, the Corporation shall only be obligated to contribute to the Company
an amount in respect of such Cash Settlement equal to the net proceeds (after
deduction of any Discounts) from the sale by the Corporation of a number of
shares of Class A Common Stock equal to the number of Redeemed Units to be
redeemed with such Cash Settlement, which in no event shall exceed the amount
paid by the Company to the Redeeming Member as Cash Settlement (exclusive of the
TRA Rights associated therewith); provided that (i) the Discount shall be an
expense of the Company as described in Section 6.06 and (ii) for the avoidance
of doubt, if the Cash Settlement (excluding the TRA Rights) to which the
Redeeming Member is entitled exceeds the amount that is contributed to the
Company by the Corporation, the Company shall still be required to pay the
Redeeming Member the full amount of the Cash Settlement. For the avoidance of
doubt, each Redemption using cash and/or Class A Common Stock contributed to the
Company by the Corporation shall be treated as a direct purchase of Common Units
by the Corporation from the applicable Redeeming Member pursuant to Section
707(a)(2)(B) of the Code, and the Company shall have no obligation to issue
additional Common Units to the Corporation on account of any cash consideration
attributable to TRA Rights. The timely delivery of a Retraction Notice shall
terminate all of the Company’s and the Corporation’s rights and obligations
under this Section 11.02 arising from the Redemption Notice.

11.03    Exchange Right of the Corporation.
(a)    Notwithstanding anything to the contrary in this Article XI (save for the
limitations set forth in Section 11.01(b) regarding the Company’s option to
select the Share


44







--------------------------------------------------------------------------------




Settlement or the Cash Settlement, and without limitation on the rights of the
Members under Section 11.01, including the right to revoke a Redemption Notice),
the Corporation may, in its sole and absolute discretion (subject to the
limitations set forth on such discretion in Section 11.01(b)), elect to effect
on the Redemption Date the exchange of Redeemed Units for the Share Settlement
or Cash Settlement, as the case may be, through a direct exchange of such
Redeemed Units and such consideration between the Redeeming Member and the
Corporation (a “Direct Exchange”). Upon such Direct Exchange pursuant to this
Section 11.03, the Corporation shall acquire the Redeemed Units and shall be
treated for all purposes of this Agreement as the owner of such Units.
(b)    The Corporation may, at any time prior to a Redemption Date, deliver
written notice (an “Exchange Election Notice”) to the Company and the Redeeming
Member setting forth its election to exercise its right to consummate a Direct
Exchange; provided, that such election is subject to the limitations set forth
in Section 11.01(b) and does not prejudice the ability of the parties to
consummate a Redemption or Direct Exchange on the Redemption Date. An Exchange
Election Notice may be revoked by the Corporation at any time; provided, that
any such revocation does not prejudice the ability of the parties to consummate
a Redemption or Direct Exchange on the Redemption Date. The right to consummate
a Direct Exchange in all events shall be exercisable for all the Redeemed Units
that would have otherwise been subject to a Redemption.
(c)    Except as otherwise provided by this Section 11.03, a Direct Exchange
shall be consummated pursuant to the same timeframe as the relevant Redemption
would have been consummated if the Corporation had not delivered an Exchange
Election Notice and as follows:
(i)    the Redeeming Member shall transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units and (y) a number of shares of
Class B Common Stock equal to the number of Redeemed Units, to the extent
applicable, in each case, to the Corporation;
(ii)    the Corporation shall (x) pay to the Redeeming Member the consideration
to which the Redeeming Member is entitled under Section 11.01(b) and (y) cancel
for no consideration the shares of Class B Common Stock (and the Corporation
shall take all actions necessary to retire such shares transferred to the
Corporation and such shares shall not be re-issued by the Corporation) upon a
transfer of such shares of Class B Common Stock that were Transferred pursuant
to Section 11.03(c)(i)(y) above; and
(iii)    the Company shall (x) register the Corporation as the owner of the
Redeemed Units and (y) if the Units are certificated, issue to the Redeeming
Member a certificate for a number of Common Units equal to the difference (if
any) between the number of Common Units evidenced by the certificate surrendered
by the Redeeming Member pursuant to Section 11.03(c)(i)(x) and the Redeemed
Units, and issue to the Corporation a certificate for the number of Redeemed
Units.

11.04    Reservation of shares of Class A Common Stock; Listing; Certificate of
the Corporation. At all times the Corporation shall reserve and keep available
out of its authorized but unissued Class A Common Stock, solely for the purpose
of issuance upon a Redemption or Direct Exchange, such number of shares of Class
A Common Stock as shall be issuable upon any such


45







--------------------------------------------------------------------------------




Redemption or Direct Exchange pursuant to Share Settlements; provided that
nothing contained herein shall be construed to preclude the Corporation from
satisfying its obligations in respect of any such Redemption or Direct Exchange
by delivery of purchased Class A Common Stock (which may or may not be held in
the treasury of the Corporation) or the delivery of cash pursuant to a Cash
Settlement. The Corporation shall deliver Class A Common Stock that has been
registered under the Securities Act with respect to any Redemption or Direct
Exchange to the extent a registration statement is effective and available for
such shares. The Corporation shall use its commercially reasonable efforts to
list the Class A Common Stock required to be delivered upon any such Redemption
or Direct Exchange prior to such delivery upon each national securities exchange
upon which the outstanding shares of Class A Common Stock are listed at the time
of such Redemption or Direct Exchange (it being understood that any such shares
may be subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all Class A Common Stock issued upon a Redemption or
Direct Exchange will, upon issuance, be validly issued, fully paid and
non-assessable. The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation’s certificate of incorporation.

11.05    Effect of Exercise of Redemption or Exchange Right. This Agreement
shall continue notwithstanding the consummation of a Redemption or Direct
Exchange and all governance or other rights set forth herein shall be exercised
by the remaining Members and the Redeeming Member (to the extent of such
Redeeming Member’s remaining interest in the Company). No Redemption or Direct
Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

11.06    Tax Treatment. Unless otherwise required by applicable Law, the parties
hereto acknowledge and agree a Redemption or a Direct Exchange, as the case may
be, shall be treated as a direct exchange between the Corporation and the
Redeeming Member for U.S. federal and applicable state and local income tax
purposes.

ARTICLE XII.
ADMISSION OF MEMBERS

12.01    Substituted Members. Subject to the provisions of Article X hereof, in
connection with a Permitted Transfer of a Company Interest hereunder, the
Permitted Transferee shall become a Substituted Member on the effective date of
such Transfer, which effective date shall not be earlier than the date of
compliance with the conditions to such Transfer, and such admission shall be
shown on the books and records of the Company, including the Schedule of
Members.

12.02    Additional Members. Subject to the provisions of Article X hereof, any
Person that is not a Member as of the Effective Time may be admitted to the
Company as an additional Member (any such Person, an “Additional Member”) only
upon furnishing to the Manager (a) a duly executed Joinder and counterparts to
any applicable Other Agreements and (b) such other documents or instruments as
may be reasonably necessary or appropriate to effect such Person’s admission as
a Member (including entering into such documents as may reasonably be requested
by the Manager). Such admission shall become effective on the date on which the
Manager determines in its sole discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
Company, including the Schedule of Members.


46







--------------------------------------------------------------------------------





ARTICLE XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

13.01    Withdrawal and Resignation of Members. Except in the event of Transfers
pursuant to Section 10.06, no Member shall have the power or right to withdraw
or otherwise resign as a Member from the Company prior to the dissolution and
winding up of the Company pursuant to Article XIV. Any Member, however, that
attempts to withdraw or otherwise resign as a Member from the Company without
the prior written consent of the Manager upon or following the dissolution and
winding up of the Company pursuant to Article XIV, but prior to such Member
receiving the full amount of Distributions from the Company to which such Member
is entitled pursuant to Article XIV, shall be liable to the Company for all
damages (including all lost profits and special, indirect and consequential
damages) directly or indirectly caused by the withdrawal or resignation of such
Member. Upon a Transfer of all of a Member’s Units in a Transfer permitted by
this Agreement, subject to the provisions of Section 10.06, such Member shall
cease to be a Member.

ARTICLE XIV.
DISSOLUTION AND LIQUIDATION

14.01    Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members or the attempted withdrawal, removal,
dissolution, bankruptcy or resignation of a Member. The Company shall dissolve,
and its affairs shall be wound up, upon:
(a)    the decision of the Manager together with holders of a majority of the
Common Units entitled to vote then outstanding to dissolve the Company
(excluding for purposes of such calculation the Corporation and all Common Units
held directly or indirectly by it);
(b)    a dissolution of the Company under Section 18-801(4) of the Delaware Act,
unless the Company is continued without dissolution pursuant thereto; or
(c)    the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.
Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not in and of itself
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.

14.02    Winding up and Termination. Subject to Section 14.05, on dissolution of
the Company, the Manager shall act as liquidating trustee or may appoint one or
more Persons as liquidating trustee (each such Person, a “liquidator”). The
liquidators shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Delaware Act. The costs
of liquidation shall be borne as a Company expense. Until final distribution,
the liquidators shall continue to operate the Company properties with all of the
power and authority of the Manager. The steps to be accomplished by the
liquidators are as follows:
(a)    as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public


47







--------------------------------------------------------------------------------




accountants of the Company’s assets, liabilities and operations through the last
day of the calendar month in which the dissolution occurs or the final
liquidation is completed, as applicable;
(b)    the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash fund for contingent, conditional
and unmatured liabilities in such amount and for such term as the liquidators
may reasonably determine) all of the debts, liabilities and obligations of the
Company; and
(c)    all remaining assets of the Company shall be distributed to the Members
in accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Company is completed (or, if later, by ninety (90) days after
the date of the completion of the liquidation).
The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 14.02 and Section 14.03 below constitutes a complete
return to the Members of their Capital Contributions, a complete distribution to
the Members of their interest in the Company and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act. To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds.

14.03    Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy Company liabilities (other than loans
to the Company by Members) and reserves. Subject to the order of priorities set
forth in Section 14.02, the liquidators may, in their sole discretion,
distribute to the Members, in lieu of cash, either (a) all or any portion of
such remaining Company assets in-kind in accordance with the provisions of
Section 14.02(c), (b) as tenants in common and in accordance with the provisions
of Section 14.02(c), undivided interests in all or any portion of such Company
assets or (c) a combination of the foregoing. Any such Distributions in kind
shall be subject to (y) such conditions relating to the disposition and
management of such assets as the liquidators deem reasonable and equitable and
(z) the terms and conditions of any agreements governing such assets (or the
operation thereof or the holders thereof) at such time. Any Company assets
distributed in kind will first be written up or down to their Fair Market Value,
thus creating Profit or Loss (if any), which shall be allocated in accordance
with Article V. The liquidators shall determine the Fair Market Value of any
property distributed in accordance with the valuation procedures set forth in
Article XV.

14.04    Cancellation of Certificate. On completion of the winding up of the
Company as provided herein, the Manager (or such other Person or Persons as the
Delaware Act may require or permit) shall file a certificate of cancellation of
the Certificate with the Secretary of State of Delaware, cancel any other
filings made pursuant to this Agreement that are or should be canceled and take
such other actions as may be necessary to terminate the Company. The Company
shall


48







--------------------------------------------------------------------------------




continue in existence for all purposes of this Agreement until it is terminated
pursuant to this Section 14.04.

14.05    Reasonable Time for Winding Up. A reasonable time shall be allowed for
the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

14.06    Return of Capital. The liquidators shall not be personally liable for
the return of Capital Contributions or any portion thereof to the Members (it
being understood that any such return shall be made solely from Company assets).

ARTICLE XV.
VALUATION

15.01    Determination. “Fair Market Value” of a specific Company asset will
mean the amount which the Company would receive in an all-cash sale of such
asset in an arms-length transaction with a willing, unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

15.02    Dispute Resolution. If any Member or Members dispute the accuracy of
any determination of Fair Market Value in accordance with Section 15.01, and the
Manager and such Member(s) are unable to agree on the determination of the Fair
Market Value of any asset of the Company, the Manager and such Member(s) shall
each select a nationally recognized investment banking firm experienced in
valuing securities of closely-held companies such as the Company in the
Company’s industry (the “Appraisers”), who shall each determine the Fair Market
Value of the asset or the Company (as applicable) in accordance with the
provisions of Section 15.01. The Appraisers shall be instructed to give written
notice of their determination of the Fair Market Value of the asset or the
Company (as applicable) within thirty (30) days of their appointment as
Appraisers. If Fair Market Value as determined by an Appraiser is higher than
Fair Market Value as determined by the other Appraiser by 10% or more, and the
Manager and such Member(s) do not otherwise agree on a Fair Market Value, the
original Appraisers shall designate a third Appraiser meeting the same criteria
used to select the original two, and the Fair Market Value shall be the average
of the Fair Market Values determined by all three Appraisers, unless the Manager
and such Member(s) otherwise agree on a Fair Market Value. If Fair Market Value
as determined by an Appraiser is within 10% of the Fair Market Value as
determined by the other Appraiser (but not identical), and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the Manager shall
select the Fair Market Value of one of the Appraisers. The fees and expenses of
the Appraisers shall be borne by the Company.

ARTICLE XVI.
GENERAL PROVISIONS


49







--------------------------------------------------------------------------------





16.01    Power of Attorney.
(a)    Each Member hereby constitutes and appoints the Manager (or the
liquidator, if applicable) with full power of substitution, as his, her or its
true and lawful agent and attorney-in-fact, with full power and authority in
his, her or its name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Manager deems appropriate or necessary to reflect the dissolution and winding up
of the Company pursuant to the terms of this Agreement, including a certificate
of cancellation and (D) all instruments relating to the admission, substitution
or withdrawal of any Member pursuant to Article XII or XIII; and
(ii)    sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.
(b)    The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member and the transfer of all or
any portion of his, her or its Company Interest and shall extend to such
Member’s heirs, successors, assigns and personal representatives.

16.02    Confidentiality.
(a)    Each of the Members agrees to hold the Company’s Confidential Information
in confidence and may not disclose such information except as otherwise
authorized separately in writing by the Manager. “Confidential Information” as
used herein includes all information concerning the Company or its Subsidiaries
in the possession of or furnished to any Member, including but not limited to,
ideas, financial product structuring, business strategies, innovations and
materials, all aspects of the Company’s business plan, proposed operation and
products, corporate structure, financial and organizational information,
analyses, proposed partners, software code and system and product designs,
employees and their identities, equity ownership, the methods and means by which
the Company plans to conduct its business, all trade secrets, trademarks,
tradenames and all intellectual property associated with the Company’s business.
With respect to each Member, Confidential Information does not include
information or material that: (a) is rightfully in the possession of such Member
at the time of disclosure by the Company; (b) before or after it has been
disclosed to such Member by the Company, becomes part of public knowledge, not
as a result of any action or inaction of such Member in violation of this
Agreement; (c) is approved for release by written authorization of the Chief
Executive Officer, Chief Financial Officer


50







--------------------------------------------------------------------------------




or Senior Vice President, General Counsel and Secretary of the Company or of the
Corporation, or any other officer designated by the Manager; (d) is disclosed to
such Member or their representatives by a third party not to the knowledge of
such Member in violation of any obligation of confidentiality owed to the
Company with respect to such information or (e) is or becomes independently
developed by such Member or their respective representatives without use or
reference to the Confidential Information.
(b)    Each of the Members may disclose Confidential Information to its
Subsidiaries, Affiliates, partners, directors, officers, employees, counsel,
advisers, consultants, outside contractors and other agents, on the condition
that such Persons keep the Confidential Information confidential to the same
extent as such disclosing party is required to keep the Confidential Information
confidential, solely to the extent it is reasonably necessary or appropriate to
fulfill its obligations or to exercise its rights under this Agreement; provided
that the disclosing party shall remain liable with respect to any breach of this
Section 16.02 by any such Subsidiaries, Affiliates, partners, directors,
officers, employees, counsel, advisers, consultants, outside contractors and
other agents.
(c)    Notwithstanding Sections 16.02(a) or (b), each of the Members may
disclose Confidential Information (i) to the extent that such party is legally
compelled (by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, (ii) for purposes of reporting to its
stockholders and direct and indirect equity holders the performance of the
Company and its Subsidiaries and for purposes of including applicable
information in its financial statements to the extent required by applicable Law
or applicable accounting standards; (iii) to any bona fide prospective purchaser
of the equity or assets of a Member, or the Common Units held by such Member, or
a prospective merger partner of such Member (provided, that (i) such Persons
will be informed by such Member of the confidential nature of such information
and shall agree in writing to keep such information confidential in accordance
with the contents of this Agreement and (ii) each Member will be liable for any
breaches of this Section 16.02 by any such Persons), or (iv) to the extent
required to be disclosed by applicable Law. Notwithstanding any of the
foregoing, nothing in this Section 16.02 will restrict in any manner the ability
of the Corporation to comply with its disclosure obligations under Law, and the
extent to which any Confidential Information is necessary or desirable to
disclose.

16.03    Amendments. This Agreement may be amended or modified upon the consent
of the Manager and a majority of the Common Units entitled to vote then
outstanding (excluding for purposes of such all Common Units held directly or
indirectly by the Corporation). Notwithstanding the foregoing, no amendment or
modification:
(a)    to this Section 16.03 may be made without the prior written consent of
the Manager and each of the Members;
(b)    to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter;


51







--------------------------------------------------------------------------------




(c)    to any of the terms and conditions of this Agreement which would (A)
reduce the amounts distributable to a Member pursuant to Articles IV and XIV in
a manner that is not pro rata with respect to all Members, (B) increase the
liabilities to the Company of such Member hereunder, (C) otherwise materially
and adversely affect the powers, preferences or special rights of a holder of
Units in a manner materially different than any other holder of Units of the
same class or series (other than amendments, modifications and waivers necessary
to implement the provisions of Article XII) or (D) materially and adversely
affect the rights of any Member under Article XI, shall be effective against
such affected Member or holder of Units, as the case may be, without the prior
written consent of such Member or holder of Units, as the case may be.
Notwithstanding any of the foregoing, the Manager may make any amendment (i) of
an administrative nature that is necessary in order to implement the substantive
provisions hereof, without the consent of any other Member; provided, that any
such amendment does not adversely change the rights of the Members hereunder in
any respect, or (ii) to reflect any changes to the Class A Common Stock.

16.04    Plan of Reorganization. Notwithstanding anything in the Delaware Act or
this Agreement to the contrary, (a) the execution and delivery by the Company of
that certain Plan of Reorganization, dated as of June 25, 2018, by and between
the Corporation and the Company (the “Reorganization Agreement”) is hereby
adopted, approved, ratified and confirmed in all respects; (b) the Company is
hereby authorized and empowered, and any officer of the Company acting for and
on behalf of the Company is hereby authorized and empowered to cause the
Company, to perform the obligations of the Company under the Reorganization
Agreement, including, without limitation, taking any and all actions, and
entering into any transactions and documents relating thereto, contemplated by
the Reorganization Agreement, and all actions heretofore taken, and transactions
and documents relating thereto heretofore entered into, contemplated by the
Reorganization Agreement are hereby adopted, approved, ratified and confirmed in
all respects; (c) no vote, consent or approval of any Member shall be required
to authorize or perform such actions, transactions or documents; and (d) each
such action, transaction and document is hereby deemed to be approved by all of
the Members.

16.05    Title to Company Assets. Company assets shall be owned by the Company
as an entity, and no Member, individually or collectively, shall have any
ownership interest in such Company assets or any portion thereof. The Company
shall hold title to all of its property in the name of the Company and not in
the name of any Member. All Company assets shall be recorded as the property of
the Company on its books and records, irrespective of the name in which legal
title to such Company assets is held. The Company’s credit and assets shall be
used solely for the benefit of the Company, and no asset of the Company shall be
transferred or encumbered for, or in payment of, any individual obligation of
any Member

16.06    Addresses and Notices. Any notice, request, demand or instruction
specified or permitted by this Agreement will be in writing and will be either
personally delivered, or received by certified mail, return receipt requested,
or sent by reputable overnight courier service (charges prepaid) to the Company
or by electronic mail at the address set forth below and to any other recipient
and to any Member at such address as indicated by the Company’s records, or at
such


52







--------------------------------------------------------------------------------




address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been given hereunder when delivered personally or sent by telecopier
(provided confirmation of transmission is received), three (3) days after
deposit in the U.S. mail and one (1) day after deposit with a reputable
overnight courier service or if sent by electronic mail, upon confirmed receipt.
Whenever any notice is required to be given by Law or this Agreement, a written
waiver thereof signed by the Person entitled to such notice, whether before or
after the time stated at which such notice is required to be given, shall be
deemed equivalent to the giving of such notice.
To the Company:
i3 Verticals, LLC
40 Burton Hills Boulevard, Suite 415
Nashville, Tennessee 37215
Attn: Paul Maple, General Counsel
E-mail: pmaple@i3verticals.com
with a copy (which copy shall not constitute notice) to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attn: J. Page Davidson and Jay H. Knight
E-mail: pdavidson@bassberry.com; jknight@bassberry.com

16.07    Binding Effect; Intended Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

16.08    Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

16.09    Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute a waiver
of any such breach or any other covenant, duty, agreement or condition.

16.10    Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which together shall constitute one
and the same agreement binding on all the parties hereto.


53







--------------------------------------------------------------------------------





16.11    Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any suit, dispute, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement shall be heard in the
Delaware Court of Chancery, and the parties hereby consent to the exclusive
jurisdiction of such court (and of the appropriate appellate courts) in any such
suit, action or proceeding and waives any objection to venue laid therein. TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PROCESS IN ANY SUCH SUIT, ACTION
OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN
OR WITHOUT THE JURISDICTION OF ANY SUCH COURT (INCLUDING BY PREPAID CERTIFIED
MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT) AND SHALL HAVE THE SAME LEGAL
FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF
DELAWARE. WITHOUT LIMITING THE FOREGOING, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE PARTIES AGREE THAT SERVICE OF PROCESS UPON SUCH PARTY AT THE ADDRESS
REFERRED TO IN SECTION 16.05 (INCLUDING BY PREPAID CERTIFIED MAIL WITH A
VALIDATED PROOF OF MAILING RECEIPT), TOGETHER WITH WRITTEN NOTICE OF SUCH
SERVICE TO SUCH PARTY, SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS UPON SUCH
PARTY. Notwithstanding anything to the contrary in this Agreement, unless the
application of this sentence is waived by the Manager, acting in its sole
discretion, any dispute, controversy or claim arising out of or relating to (i)
a breach of the Initial LLC Agreement or (ii) a breach of duty to any person by
the Members or the directors or officers of the Company alleged to have occurred
before the Effective Time, in each case shall be governed by, and shall be
asserted and resolved exclusively in accordance with, Section 13.7 and Section
13.11 of the Initial LLC Agreement as in effect immediately before the Effective
Time. Section 13.7 and 13.11 of the Initial LLC Agreement (and each provision
referenced therein that is necessary to apply such sections), is incorporated
herein by reference.

16.12    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16.13    Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

16.14    Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and


54







--------------------------------------------------------------------------------




respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party hereto or to any
such agreement or instrument shall raise the use of electronic transmission by a
facsimile machine or via email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such electronic transmission as a defense to the formation of a contract and
each such party forever waives any such defense.

16.15    Right of Offset. Whenever the Company is to pay any sum (other than
pursuant to Article IV except to the extent otherwise expressly set forth
therein) to any Member, any amounts that such Member owes to the Company which
are not the subject of a good faith dispute may be deducted from that sum before
payment. For the avoidance of doubt, the distribution of Units to the
Corporation shall not be subject to this Section 16.16.

16.16    Entire Agreement. This Agreement, those documents expressly referred to
herein (including the Registration Rights Agreement and the Tax Receivable
Agreement), any indemnity agreements entered into in connection with the Initial
LLC Agreement with any member of the board of directors at that time and other
documents of even date herewith embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way. For the avoidance of doubt, the
Fourth A&R LLC Agreement is superseded by this Agreement as of the Effective
Time and shall be of no further force and effect thereafter.

16.17    Remedies. Each Member shall have all rights and remedies set forth in
this Agreement and all rights and remedies which such Person has been granted at
any time under any other agreement or contract and all of the rights which such
Person has under any Law. Any Person having any rights under any provision of
this Agreement or any other agreements contemplated hereby shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by Law.

16.18    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof
and, if applicable, hereof. Without limiting the generality of the immediately
preceding sentence, no amendment or other modification to any agreement,
document or instrument that requires the consent of any Person pursuant to the
terms of this Agreement or any other agreement will be given effect hereunder
unless such Person has consented in writing to such amendment or modification.
Wherever required by the context,


55







--------------------------------------------------------------------------------




references to a Fiscal Year shall refer to a portion thereof. The use of the
words “or,” “either” and “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.




56







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Limited Liability Company Agreement as of the date first
written above.


i3 VERTICALS, LLC
 
 
 
By:
/s/ Gregory Daily
Name:
Gregory Daily
Title:
Chief Executive Officer



i3 VERTICALS, INC.
 
 
 
By:
/s/ Gregory Daily
Name:
Gregory Daily
Title:
Chief Executive Officer



The undersigned, being the Secretary of i3 Verticals, LLC, does hereby certify
that this Limited Liability Company Agreement of i3 Verticals, LLC was adopted
by operation of the Merger in accordance with the Delaware Act.
By:
/s/ Paul Maple
Name:
Paul Maple
Title:
Secretary







[Signature Page to Limited Liability Company Agreement]







--------------------------------------------------------------------------------





EXHIBIT A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of ___________, 20____ (this “Joinder”), is
delivered pursuant to that certain Limited Liability Company Agreement, dated as
of June 25, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “LLC Agreement”) by and among i3
Verticals, LLC, a Delaware limited liability company (the “Company”), i3
Verticals, Inc., a Delaware corporation and the Manager of the Company (the
“Corporation”), and each of the other Members from time to time party thereto.
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the LLC Agreement.
1.
Joinder to the LLC Agreement. Upon the execution of this Joinder by the
undersigned and delivery hereof to the Corporation, the undersigned hereby is
and hereafter will be a Member under the LLC Agreement and a party thereto, with
all the rights, privileges and responsibilities of a Member thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.

2.
Incorporation by Reference. All terms and conditions of the LLC Agreement are
hereby incorporated by reference in this Joinder as if set forth herein in full.

3.
Address. All notices under the LLC Agreement to the undersigned shall be direct
to:

[Name]
[Address]
[City, State, Zip Code]
Attn:
E-mail:
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.
[NAME OF NEW MEMBER]
 
 
 
By:
 
 
Name:
 
Title:
 







--------------------------------------------------------------------------------






Acknowledged and agreed
as of the date first set forth above:
i3 VERTICALS, LLC
By: i3 VERTICALS, INC.,
its Manager
By:
 
 
Name:
 
Title:
 





